 

CREDIT AGREEMENT

Dated effective as of July 3, 2008

among

TEXAS CAPITAL BANK, N.A.,

as Administrative Agent, L/C Issuer and a Bank;

and

OTHER FINANCIAL INSTITUTIONS AND BANKS,

as Banks;

and

ENERJEX RESOURCES, INC.,

ENERJEX KANSAS, INC. (f/k/a MIDWEST ENERGY, INC.)

and

DD ENERGY, INC.,

collectively, as Borrowers

 

SENIOR SECURED REDUCING REVOLVING LINE OF CREDIT

OF UP TO $50,000,000

 

 

 

 

1335940v11

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

 

ARTICLE I DEFINITION AND ACCOUNTING TERMS

1

 

1.01

Defined Terms

1

 

1.02

Other Interpretive Provisions

18

 

1.03

Accounting Terms

19

 

1.04

Rounding

19

 

1.05

References to Agreements and Laws

19

 

1.06

Letter of Credit Amounts

19

 

ARTICLE II THE COMMITMENT AND CREDIT EXTENSIONS

20

 

2.01

Revolving Loans

20

 

2.02

Loans and Continuations of Loans

20

 

2.03

Letters of Credit

22

 

2.04

Borrowing Base Determination

27

 

2.05

Prepayments

30

 

2.06

Repayment of Loans

31

 

2.07

Interest

31

 

2.08

Fees

32

 

2.09

Computation of Interest and Fees

32

 

2.10

Evidence of Debt

32

 

2.11

Payments Generally

33

 

2.12

Pro Rata Treatment and Payments

33

 

2.13

Sharing of Payments and Setoffs

33

 

2.14

Adjustment to Aggregate Commitment Amount

34

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

34

 

3.01

Taxes

34

 

3.02

Illegality

35

 

3.03

Inability to Determine Rates

36

3.04                 Increased Cost and Reduced Return; Capital Adequacy;
Reserves on

 

Euro dollar Loans

36

 

3.05

Funding Losses

37

 

3.06

Matters Applicable to all Requests for Compensation

37

 

3.07

Survival

37

 

3.08

Replacement of Banks

37

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

38

 

4.01

Conditions of Initial Credit Extension

38

 

4.02

Conditions to all Credit Extensions and Continuations

40

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

42

 

5.01

Existence, Qualification and Power; Compliance with Laws

42

 

5.02

Authorization; No Contravention

42

 

5.03

Governmental Authorization

42

 

 

i

1335940v11

 

--------------------------------------------------------------------------------



 

5.04

Binding Effect

42

 

5.05

Financial Statements; No Material Adverse Effect

42

 

5.06

Litigation

43

 

5.07

No Default

43

 

5.08

Title; Liens; Priority of Liens

43

 

5.09

Environmental Compliance

44

 

5.10

Insurance

44

 

5.11

Taxes

44

 

5.12

ERISA Compliance

44

 

5.13

Subsidiaries

45

 

5.14

Disclosure

45

 

5.15

Compliance with Laws

45

 

5.16

Suspended Revenues

45

 

5.17

Tax Shelter Regulations

45

 

5.18

Oil and Gas Leases

45

 

5.19

Oil and Gas Contracts

46

 

5.20

Production Wells

46

 

5.21

Purchasers and Production

46

 

ARTICLE VI AFFIRMATIVE COVENANTS

46

 

6.01

Financial Statements

47

 

6.02

Certificates; Other Information

47

 

6.03

Notices

47

 

6.04

Payment of Obligations

48

 

6.05

Preservation of Existence, Etc.

49

 

6.06

Maintenance of Properties

49

 

6.07

Maintenance of Insurance

49

 

6.08

Compliance with Laws

49

 

6.09

Books and Records

49

 

6.10

Inspection Rights

50

 

6.11

Use of Proceeds

50

 

6.12

Accounts

50

 

6.13

Additional Borrowers and New Gurantors

50

 

6.14

Collateral Records

50

 

6.15

Security Interests

51

 

6.16

Title Defects

51

 

6.17

Maintenance of Tangible Property

51

 

6.18

Inspection of Tangible Assets/Rights of Audit

51

 

6.19

Leases

52

 

6.20

Operation of Borrowing Base Oil and Gas Properties

52

 

6.21

Change of Purchasers of Production

52

 

6.22

Hedging

52

 

6.23

Title and Liens

52

 

6.24

Subordination Obligations

52

 

ARTICLE VII NEGATIVE COVENANTS

53

 

 

ii

1335940v11

 

--------------------------------------------------------------------------------



 

7.01

Liens

53

 

7.02

Investments

54

 

7.03

Indebtedness

54

 

7.04

Fundamental Changes

55

 

7.05

Dispositions

55

 

7.06

Restricted Payments

56

 

7.07

Change in Nature of Business

56

 

7.08

Transactions with Affiliates

56

 

7.09

Margin Regulations

56

 

7.10

Pooling or Unitization

56

 

7.11

Hedging

56

 

7.12

Financial Covenants

56

 

ARTICLE VIII THE AGENTS

57

 

8.01

Authorization and Action

57

 

8.02

Administrative Agent’s Reliance, Etc.

57

 

8.03

Administrative Agent and its Affiliates

58

 

8.04

Bank Credit Decision

58

 

8.05

Administrative Agent Indemnity

58

 

8.06

Successor Agents

59

 

8.07

Notice of Default

60

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

60

 

9.01

Events of Default

60

 

9.02

Remedies Upon Event of Default

62

 

9.03

Application of Funds

63

 

ARTICLE X MISCELLANEOUS

63

 

10.01

Amendmetns, Etc.

63

 

10.02

Notices nad Other Communications; Facsimile Copies

63

 

10.03

No Waiver; Cumulative Remedies

65

 

10.04

Attorney Costs and Expenses

65

 

10.05

Indemnification by Borrowers

65

 

10.06

Paymenst Set Aside

66

 

10.07

Successors and Assigns; Participation; Purchasing Banks

66

 

10.08

Set-off

69

 

10.09

Interest Rate Limitation

70

 

10.10

Counterparts

70

 

10.11

INTEGRATION

70

 

10.12

Survival of Representations and Warranties

70

 

10.13

Severability

71

 

10.14

Governing Law; Submission to Jurisdiction

71

 

10.15

WAIVER OF JURY TRIAL

71

 

10.16

USA Patriot Act Notice

72

 

10.17

Time of the Essence

72

 

10.18

Amendments or Modifications

72

 

 

iii

1335940v11

 

--------------------------------------------------------------------------------



 

10.19

Amendment and Restatement; Waiver of Existing Defaults

73

 

10.20

Controlling Provision Upon Conflict

73

 

SCHEDULES

 

1.01

Commitment Amounts and Aggregate Commitment Amount

 

5.06

Litigation

 

5.09

Environmental Matters

 

5.13

Subsidiaries

 

5.19

Oil and Gas Contracts

 

5.21

Purchasers of Production

 

7.01

Existing Liens

 

7.03

Existing Indebtedness

 

7.05(f)

Gas City Oil and Gas Properties

 

10.02

Addresses for Notices

 

10.07

Commitment Transfer Supplement

 

EXHIBITS

 

A

Borrowing Base Oil and Gas Properties

 

B

Form of Request for Credit Extension

 

C

Form of Note

 

D

Form of Compliance Certificate

 

E

List of Collateral Documents

 

F

Form of Guaranty

 

G

Form of Joinder Agreement

 

 

 

iv

1335940v11

 

--------------------------------------------------------------------------------



CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into effective as of July 3, 2008 among ENERJEX
RESOURCES, INC., a Nevada corporation (“Parent”), ENERJEX KANSAS, INC. (f/k/a
Midwest Energy, Inc.), a Nevada corporation (“EnerJex Kansas”) and DD ENERGY,
INC., a Nevada corporation (“DD Energy”) (together with Subsidiaries of any such
party that hereafter execute and deliver a Joinder Agreement, collectively,
“Borrowers”) and TEXAS CAPITAL BANK, N.A., a national banking association, as a
Bank, L/C Issuer and Administrative Agent (in such latter capacity and together
with its successors and permitted assigns in such capacity the “Administrative
Agent”), and the several banks and financial institutions from time to time
parties to this Credit Agreement (the “Banks,” such term to include all
undersigned Banks and all other financial institutions which subsequently become
parties to this Agreement in accordance with Section 10.07 hereof).

WHEREAS, Borrowers have requested that Banks provide a reducing revolving credit
facility, and Banks are willing to do so on the terms and conditions set out
herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set out below:

“Administrative Agent” has the meaning specified in the preamble.

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls, or is Controlled by or
is under common Control with, the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. Without limiting the
generality of the foregoing, a Person shall be deemed to be Controlled by
another Person if such other Person possesses, directly or indirectly, power to
vote more than 25% of the securities having ordinary voting power for the
election of the Governing Body of such Person.

“Aggregate Commitment Amount” means the lesser of: (a) the Borrowing Base in
effect from time to time, or (b) the amount stated as the Aggregate Commitment
Amount on Schedule 1.01 attached hereto, as the same may be amended from time to
time as provided in this Agreement.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Banks.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

 

1

1335940v11

 

--------------------------------------------------------------------------------



“Applicable Margin” means the applicable Eurodollar Margin or Base Rate Margin
provided for in the Margin/Fee Table.

“Approved Counterparty” means a counterparty under a Permitted Swap Contract.

“Assignment of Note, Liens and Security Instruments” means a form of Assignment
of Note, Liens, Security Instruments and Other Rights from Cornerstone Bank, as
lender and mortgagee/secured party under the Existing Note, the Existing Loan
Agreement and the Existing Collateral Documents, as applicable, to Texas Capital
Bank, N.A., as Administrative Agent hereunder and as mortgagee/secured party
under the Collateral Documents, for the benefit of the Banks.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Available Amount” means, when determined, with respect to the Commitments, the
difference of (a) the Aggregate Commitment Amount and (b) the Aggregate
Outstanding Credit Exposure.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, and (b) the date of termination of the
Commitments of the Banks to make Loans and the obligation of Banks to make L/C
Credit Extensions pursuant to Section 9.02.

“Bank Parties” means the L/C Issuer, the Banks and the Administrative Agent.

“Banks” has the meaning specified in the preamble.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 0.50% and (b) the rate of interest in effect
for such day as publicly announced from time to time by Administrative Agent as
its “prime rate.” The “prime rate” is a rate set by Administrative Agent based
upon various factors including Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan(s)” means Loans advanced or converted to Loans based on the Base
Rate and Base Rate Margin.

“Base Rate Margin” means the incremental rate of interest specified in the
Margin/Fee Table.

“Borrowers” has the meaning specified in the preamble.

“Borrowing Base” means the maximum amount of Loans that may be supported by the
Borrowing Base Oil and Gas Properties, as determined by Administrative Agent and
approved

 

 

2

1335940v11

 

--------------------------------------------------------------------------------



by the Banks or the Required Banks, as the case may be, in accordance with
Section 2.04 of this Agreement.

“Borrowing Base Oil and Gas Properties” means those Oil and Gas Properties of
the Loan Parties that are described in any Reserve Report submitted to the
Administrative Agent by Borrowers, together with (a) those Oil and Gas
Properties of the Loan Parties that are described in Exhibit A attached hereto
and made a part hereof, as such Exhibit A may be amended from time to time, and
(b) any other Oil and Gas Properties of the Loan Parties that are described in
and covered by (or that the Administrative Agent and Loan Parties have attempted
to describe in) any of the Collateral Documents, whether or not such Oil and Gas
Properties are described in Exhibit A attached hereto. Any reference to Exhibit
A attached hereto shall be deemed to also refer to any Exhibit A attached to any
and all mortgages, deeds of trust, and leasehold mortgages included in the
Collateral Documents.

“Borrowing Base Utilization Percentage” means the ratio, expressed as a
percentage, of the Aggregate Outstanding Credit Exposure to the Borrowing Base.

“Breakage Costs” means all reasonable losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
any Bank to fund its Eurodollar Loans but excluding loss of anticipated profit
with respect to any Eurodollar Loans) which such Bank may sustain: (i) if for
any reason (other than a default by such Bank or the Administrative Agent) a
borrowing of Eurodollar Loans does not occur on a date specified therefor in a
Request for Credit Extension; (ii) if any repayment or conversion of any
Eurodollar Loans occurs on a date which is not the last day of an Interest
Period applicable thereto; (iii) if any prepayment of any Eurodollar Loans is
not made on any date specified in a notice of prepayment given by Borrowers; or
(iv) as a consequence of any default by the Borrowers to repay Eurodollar Loans
when required by the terms of this Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of Texas and, if such day relates to any Loan based on the
Eurodollar Rate, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Business Entity” means a company, corporation, limited liability company,
general partnership, limited partnership, partnership, joint venture, trust,
business association, unincorporated organization, or other entity other than a
natural Person, that has been formed and exists to conduct any line of business.

“Cash Collateralize” has the meaning specified in Section 2.03(e).

“Certificate of Formation” means any certificates, articles, or other
instruments that are required or permitted to be filed with any designated
agency of the jurisdiction in which a Business Entity is formed in order to
evidence the legal formation of such Business Entity.

“Change of Control” means either of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) shall have
acquired beneficial

 

 

3

1335940v11

 

--------------------------------------------------------------------------------



ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 50% or more of
the issued and outstanding shares of capital stock of any Loan Party having the
right to vote for the election of directors of any Loan Party under ordinary
circumstances; or (b) Parent ceases to own and control 50% or more of the
economic and voting rights associated with all of the outstanding capital stock
of any Loan Party.

“Closing Date” means July 3, 2008.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” shall mean the assets and rights and interests in or to property of
Borrowers and each of the other Loan Parties, whether real or personal, tangible
or intangible, in which a Lien is granted or purported to be granted pursuant to
the Collateral Documents.

“Collateral Documents” means all agreements, instruments and documents now or
hereafter executed and delivered in connection with this Agreement pursuant to
which Liens are granted or purported to be granted or assigned to Administrative
Agent, for the benefit of the Banks, in Collateral securing all or part of the
Obligations each in form and substance reasonably satisfactory to Administrative
Agent and, including without limitation, those documents described on the
attached Exhibit E.

“Commitment” means, as to any Bank, the obligation of such Bank to make Loans
and participate in Letters of Credit issued upon the application of the
Borrowers pursuant to the terms of this Agreement.

“Commitment Amount” means at any time, for any Bank, the amount set forth
opposite such Bank’s name on Schedule 1.01 under the heading “Commitment
Amount,” as such amount may be changed as provided in this Agreement.

“Commitment Transfer Supplement” means a Commitment Transfer Supplement executed
by Administrative Agent, a Purchasing Bank, the transferring Bank and Borrowers,
if required by Section 10.07, substantially in the form of Schedule 10.07 and
registered with the Administrative Agent pursuant to Section 10.07(d) hereof.

“Compliance Certificate” means the certificate of an authorized officer of the
Borrowers submitted to the Administrative Agent from time to time pursuant to
this Agreement and attesting to the financial covenants and stating, to such
officer’s knowledge, whether or not a Default has occurred and is continuing
and, if such an event has occurred, the actions being taken by the Borrowers to
remedy such situation and that GAAP has been used in the preparation of the
Financial Statements subject to normal year-end audit adjustments and the
absence of footnotes, which certificate shall be in the form attached hereto as
Exhibit D.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

 

 

4

1335940v11

 

--------------------------------------------------------------------------------



“Corporate Action” means action taken by the Governing Body of any Business
Entity (not just a corporation) in order to authorize such Business Entity
pursuant to its Governing Documentation to enter into and become bound by the
terms of any particular transaction.

“Corporate Power” means the power and authority of a Business Entity, under the
terms of its Governing Documentation and applicable Law, to enter into, and
become bound by, the terms of any particular transaction.

“Credit Extension” means a Loan or an L/C Credit Extension.

“Current Assets” means at any time all assets, that should in accordance with
GAAP be classified as current assets on a consolidated balance sheet of
Borrowers and their Subsidiaries, but excluding any mark-to-market valuation
under Permitted Swap Contracts.

“Current Financial Statements” means the most recent financial statements
delivered under Sections 6.01(a) or 6.01(b) or prior to delivery of any
financial statements after the Closing Date, the financial statements dated as
of and for the period ending December 31, 2007.

“Current Liabilities” means at any time, all liabilities that should in
accordance with GAAP, be classified as current liabilities on a consolidated
balance sheet of Borrowers and their Subsidiaries, but excluding any
mark-to-market valuation under Permitted Swap Contracts.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means the lesser of (a) an interest rate equal to the Floating
Rate for the Loans plus 4.0% per annum and (b) the Maximum Rate.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction but excluding
involuntary condemnations) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, for any reporting period, net income on a consolidated basis
before deductions for, without duplication, (a) interest expense, taxes,
depreciation, depletion and amortization and exploration expenses, including
dry-hole costs, (b) any net non-cash gain or loss during such period arising
from the sale, exchange, retirement or other disposition of capital assets other
than in the ordinary course of business, (c) any write-up or write-down of
assets and (d) effects arising from the application of SFAS 133 and 143.

 

 

5

1335940v11

 

--------------------------------------------------------------------------------



“Environmental Laws” means (a) the following federal laws as they may be cited,
referenced and amended from time to time: the Clean Air Act, the Clean Water
Act, the Safe Drinking Water Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Endangered Species Act, the Resource
Conservation and Recovery Act, the Occupational Safety and Health Act, the
Hazardous Materials Transportation Act, the Superfund Amendments and
Reauthorization Act, the Toxic Substances Control Act, and the Oil Pollution Act
of 1990; (b) any and all environmental statutes of any state in which property
of the Borrower is situated, as they may be cited, referenced and amended from
time to time; (c) any rules or regulations promulgated under or adopted pursuant
to the above federal and state laws; and (d) any other federal, state or local
statute or any requirement, rule, regulation, code, ordinance or order adopted
pursuant thereto, including, without limitation, those relating to the
generation, transportation, treatment, storage, recycling, disposal, handling or
release of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with either Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Borrower
or any ERISA Affiliate which liability remains unpaid or undischarged for thirty
(30) days.

“Eurodollar Loan(s)” means Loans advanced or converted to Loans based on the
Eurodollar Rate and the Eurodollar Margin.

 

 

6

1335940v11

 

--------------------------------------------------------------------------------



“Eurodollar Margin” means the incremental rate of interest specified in the
Margin/Fee Table.

“Eurodollar Rate” means the British Bankers’ Association Interest Settlement
Rate per annum for the applicable Interest Period appearing on the display
designated as page 3750 (or such other display page that may replace display
page 3750 from time to time) on Moneyline Telerate, Inc., formerly known as
Telerate (or appropriate successor), on the first day of each Interest Period
(or in the event no such quotation is available on such date, as quoted on the
day most immediately preceding the date of determination of which such quotation
was available).

“Existing Collateral Documents” means, collectively, all collateral and
instruments as referenced in, executed pursuant to, and/or carried forward
under, the Existing Loan Agreement and assigned to Administrative Agent pursuant
to the Assignment of Note, Liens and Security Instruments.

“Event of Default” has the meaning specified in Section 9.01.

“Existing Debenture Liens” means any Liens securing the obligations under the
Existing Debentures.

“Existing Debentures” means those certain Senior Secured Debentures of EnerJex
Kansas dated April 11, 2007, in the original aggregate principal amount of
$6,300,000 and June 21, 2007, in the original aggregate principal amount of
$2,700,000.

“Existing Loan Agreement” means that certain Commercial Loan Agreement dated
February 27, 2008, as amended, between EnerJex Kansas and DD Energy, as
borrowers, and Cornerstone Bank, as lender.

“Existing Notes” means, collectively, that certain promissory note dated
September 27, 2007 in the original principal amount of $1,735,000 executed by
EnerJex Kansas and DD Energy made payable to Cornerstone Bank and that certain
promissory note dated February 27, 2007, in the original principal amount of
$1,500,000 executed by EnerJex Kansas and DD Energy made payable to Cornerstone
Bank, as amended.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to a Bank on
such day on such transactions.

“Financial Statements” means the statements of the financial condition of the
indicated Person, on a consolidated basis, as at the point in time and for the
period indicated and consisting of at least a balance sheet, income statement
and statement of cash flows, and when the foregoing are audited, accompanied by
the certification of such Person’s independent certified

 

 

7

1335940v11

 

--------------------------------------------------------------------------------



public accountants and footnotes to any of the foregoing, all of which shall be
prepared in accordance with GAAP applied on a basis consistent with that of the
preceding year, except for any inconsistency that results from changes in GAAP
from year to year, and when the foregoing are not audited except for normal
year-end audit adjustments and the absence of footnotes.

“Floating Rate” means a per annum interest rate determined by reference to the
following schedule:

Eurodollar Rate + Eurodollar Margin at Borrower’s option pursuant to Section
2.02,

or

Base Rate + Base Rate Margin at Borrower’s option or by default pursuant to
Section 2.02.

“Funded Debt” means, as of any date of determination for Borrowers and their
Subsidiaries on a consolidated basis, the sum of all Indebtedness for borrowed
money (whether as a direct obligor on a promissory note, a bond, debenture, loan
agreement or other similar instruments or a reimbursement obligor on a letter of
credit, a guarantor, or otherwise), including under this Agreement and other
Permitted Indebtedness described on Schedule 7.03 hereof.

“GAAP” means generally accepted accounting principles in the United States set
out in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governing Body” means, in the case of a corporation, its board of directors, in
the case of a limited liability company, its members or its managers, depending
on how the management of such Business Entity is allocated in its Governing
Documentation, in the case of a general partnership or joint venture, the
partners or the joint venturers thereof, respectively, in the case of a limited
partnership, the applicable Governing Body of the general partner thereof, if
such general partner is a Business Entity, and in the case of any other Business
Entity not specified herein, the designees thereof that, pursuant to the
Governing Documentation of such Business Entity, fulfill the responsibilities
typically discharged by a board of directors of a corporation.

“Governing Documentation” means, in the case of a corporation, its certification
of incorporation, articles of incorporation and bylaws, as amended, in the case
of a limited liability company, its Certificate of Formation, its limited
liability company agreement, and its operating agreement or regulations (or
similar documentation as denominated under the laws of the jurisdiction in which
it is formed), in the case of a partnership, joint venture or a limited
partnership, the applicable partnership agreement or joint venture agreement,
and in the case of any other Business Entity not specifically enumerated herein,
the applicable documentation typically utilized in the jurisdiction where such
Business Entity has been formed for purposes of initially forming such Business
Entity according to the laws of such jurisdiction and thereafter operating and
managing such Business Entity.

 

 

8

1335940v11

 

--------------------------------------------------------------------------------



“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantor” means each Subsidiary of Borrowers, now or hereafter in existence to
the extent Administrative Agent does not require any such Subsidiary to execute
the Joinder Agreement to be added as a Borrower hereunder.

“Guaranty” means the Guaranty made by any Guarantor in favor of Administrative
Agent and for the benefit of the Banks in the form attached hereto as Exhibit F.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hydrocarbons” means crude oil, condensate, natural gas (including coal seam
gas), natural gas liquids and other hydrocarbons.

“Indebtedness” means, as to any Person at a particular time, all obligations
required by GAAP to be classified upon such Person’s balance sheet as
liabilities, including all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP:

 

 

9

1335940v11

 

--------------------------------------------------------------------------------



(a)       all indebtedness for borrowed money (whether as a direct obligor on a
promissory note, a bond, debenture, loan agreement or other similar instruments
or a reimbursement obligor on a letter of credit, a guarantor, or otherwise) of
such Person;

(b)       all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)

net obligations of such Person under any Swap Contract;

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e)       indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)

capital leases obligations; and

 

(g)

all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be Swap Termination Value thereof as of such
date. The amount of any capital lease as of any date shall be deemed to be the
amount of the capitalized amount thereof that would appear on the balance sheet
of such Person prepared in accordance with GAAP as of such date.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Intercreditor Agreement” means an Intercreditor Agreement executed from time to
time among Administrative Agent, a Borrower and an Approved Counterparty
executed in connection with Permitted Swap Contracts on terms and conditions
satisfactory to Administrative Agent providing for, amongst other things, the
sharing of pari passu Liens on the Collateral to secure the Obligations and the
obligations under the Permitted Swap Contracts, which form of Intercreditor
Agreement shall be in a form mutually agreeable to Administrative Agent,
Borrower and an Approved Counterparty.

“Interest Expense” means, for any period, for Borrowers and their Subsidiaries
on a consolidated basis, the sum of all cash interest, premium payments, debt
discount, fees, charges and related expenses of Borrowers and their Subsidiaries
in connection with Funded Debt.

 

 

10

1335940v11

 

--------------------------------------------------------------------------------



“Interest Period” means as to each Loan based on the Eurodollar Rate, the period
commencing on the date such Loan is disbursed or continued as a Eurodollar Loan
based on the Eurodollar Rate and ending on the date one, two, three or six
months thereafter (subject to availability), as selected by Borrowers in their
Request for Credit Extension; provided that:

(a)       any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)       any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)

no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means the Joinder Agreement in the form attached hereto as
Exhibit G executed pursuant to Administrative Agent’s request that a
newly-created Subsidiary of any Borrower join this Agreement as a Borrower.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made; provided
that, if a Base Rate Loan is available and is made to reimburse such draw on any
Letter of Credit, then such drawing shall not constitute a L/C Advance from and
after the making of the Base Rate Loan.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

 

11

1335940v11

 

--------------------------------------------------------------------------------



“L/C Issuer” means Texas Capital Bank, NA as the issuer of the Letters of Credit
under this Agreement.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
available amount of all outstanding Letters of Credit plus the aggregate of all
L/C Advances.

“Leases” means oil and gas leases and all oil, gas and mineral leases
constituting any part of the Borrowing Base Oil and Gas Properties.

“Lending Office” means the office or offices of the Administrative Agent and the
Banks described as such on Schedule 10.02, or such other office or offices as
the Administrative Agent may from time to time notify Borrower and the Banks.

“Letter of Credit” means any Standby Letter of Credit issued under Section 2.03
of this Agreement.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means, except in respect of Tranche B Letters
of Credit, the earlier of: (a) the requested date of expiration under a Letter
of Credit Application and (b) the later of (ii) the Maturity Date or (ii) to the
extent the Letter of Credit is required to be Cash Collateralized under Section
2.03(e) at the Maturity Date, the date that is twelve (12) months after the
Maturity Date.

“Letter of Credit Limit” means, except in respect of Tranche B Letters of
Credit, with regard to the Standby Letters of Credit issued under Section 2.03,
an amount equal to $750,000.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement), and any financing lease having substantially the same economic
effect as any of the foregoing.

“Loan” means an extension of credit under Section 2.01 in the form of a
revolving loan.

“Loan Documents” means this Agreement, each Note, each Collateral Document, and
each Guaranty and all other agreements, certificates, documents, instruments and
writings at any time delivered in connection herewith or therewith, as any of
the foregoing may be amended, restated, modified, renewed, extended or
supplemented from time to time.

“Loan Excess” means, at any point in time, the amount, if any, by which (i) the
outstanding balance on the Aggregate Outstanding Credit Exposure exceeds the
Aggregate Commitment Amount then in effect, (ii) the outstanding balance of L/C
Obligations (other than in connection with Tranche B Letters of Credit) exceeds
the Letter of Credit Limit or (iii) the outstanding balance of L/C Obligations
under Tranche B Letters of Credit exceeds the Tranche B Letter of Credit Limit.

 

 

12

1335940v11

 

--------------------------------------------------------------------------------



“Loan Parties” means, collectively, each Borrower each Guarantor and each
Subsidiary of a Borrower executing a Loan Document.

“Margin/Fee Table” means the following table:

 

Borrowing Base Utilization Percentage

Applicable Margin

Commitment

Fee

L/C

Fee

 

Eurodollar

Margin

Base Rate Margin

Level 1

> 75%

2.750%

0.500%

0.375%

2.750%

Level 2

> 50% =‹ 75%

2.500%

0.250%

0.375%

2.750%

Level 3

=‹ 50%

2.250%

0.000%

0.375%

2.750%

 

 

 

 

 

 

“Marketable Title” means good and marketable title, free and clear of all Liens
other than Permitted Liens.

“Material Adverse Change” means any change in the business, property, condition
(financial or otherwise) or results of operations, or reasonably foreseeable
prospects of Borrowers considered as a whole, which has a Material Adverse
Effect.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
and contingent), condition (financial or otherwise) or reasonably foreseeable
prospects of Borrowers and their Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Loan Parties to perform their obligations under
any Loan Document; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party; or (d) a material adverse change in, or a material adverse
effect upon, any one or more Borrowing Base Oil and Gas Properties or any
portion of other Collateral that in either case materially impairs the ability
of the Loan Parties to perform their obligations under any Loan Document.

“Maturity Date” means July 3, 2011; provided that, for purposes of the deadline
to issue Tranche B Letters of Credit, the Maturity Date is January 3, 2009.

“Maximum Rate” has the meaning set forth in Section 10.09.

“Monthly Borrowing Base Reduction” means the amount by which the Borrowing Base
shall be reduced as of the first day of each calendar month pursuant to Section
2.04.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Income” means, for any period, without duplication, the net income (or
loss) of the Loan Parties on a consolidated basis after allowances for taxes for
such period, determined in

 

 

13

1335940v11

 

--------------------------------------------------------------------------------



accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (i) the net income of
any Person in which the Borrowers have an interest (which interest does not
cause the net income of such other Person to be consolidated with the net income
of the Loan Parties in accordance with GAAP), except to the extent of the amount
of dividends or distributions actually paid in such period by such other Person
to the Loan Parties; (ii) any extraordinary gains or losses, including gains or
losses attributable to property sales not in the ordinary course of business,
(iii) the cumulative effect of a change in accounting principles, and (iv) any
gains or losses attributable to write-ups or write downs of assets.

“Note” and “Notes” means, individually, a promissory note issued by Borrowers
payable to the order of a Bank evidencing the Credit Extensions made by that
Bank pursuant to this Agreement and being substantially in the form of the note
attached as Exhibit C hereto, together with any and all further renewals,
extensions for any period, increases or rearrangements thereof, and means,
collectively, all of such Notes.

“Obligations” means all advances to, and Indebtedness, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Oil and Gas Properties” means fee, leasehold or other interests in or under
mineral estates or oil, gas and other liquid or gaseous hydrocarbon leases with
respect to properties situated in the United States, including, overriding
royalty and royalty interests, leasehold estate interests, net profits
interests, production payment interests and mineral fee interests, together with
contracts executed in connection therewith and all tenements, hereditaments,
appurtenances and properties, real or personal, appertaining, belonging, affixed
or incidental thereto.

“Outstanding Credit Exposure” means, as to any Bank at any time, the sum of (i)
the aggregate principal amount of its Loans outstanding at such time, plus (ii)
an amount equal to its Percentage Share of the L/C Obligations (other than in
connection with the Tranche B Letters of Credit).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrowers or any
ERISA Affiliate or to which Borrowers or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

 

14

1335940v11

 

--------------------------------------------------------------------------------



“Percentage Share” means, as to any Bank, a fraction (expressed as a
percentage), the numerator of which shall be such Bank’s Commitment Amount, and
the denominator of which shall be the Aggregate Commitment Amount stated on
Schedule 1.01 attached hereto.

“Permitted Indebtedness” means the Indebtedness described in Section 7.03(a)
through (e).

“Permitted Liens” means Liens permitted under Section 7.01.

“Permitted Swap Contracts” means any Swap Contract which any Borrower enters
into with or through a counterparty that has a credit rating of at least “A-” by
Standard and Poors or “A3” by Moody’s Investment Service, together with the
confirmations which any Borrower may hereafter enter into with or through such
counterparty covering, in the aggregate, among all such Swap Contracts, (i) with
regard to oil and gas production, not more than eighty-five percent (85%) of the
Proved Developed Producing Reserves that are (y) attributable to Borrowers'
interest in the Borrowing Base Oil and Gas Properties, and (z) projected by the
Administrative Agent to be produced during the term(s) of such Swap Contract(s);
provided, however, that such Swap Contract includes minimum strike prices that
are equal to or greater than the price assumptions incorporated by
Administrative Agent in the calculation of the current Borrowing Base and no
such Permitted Swap Contract shall be for a period exceeding three (3) years or
such longer period unless consented to by the Administrative Agent and (ii) with
regard to interest rates, not more than eighty percent (80%) of Aggregate
Outstanding Credit Exposure may be subject to the notional principal amounts
under such Swap Contracts.

“Person” means any individual, trustee, bank, firm, Governmental Authority or
Business Entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by a Borrower or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Internal Revenue Code of 1954, as amended from time to
time.

“Proved Developed Producing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Producing” in the Definitions for Oil and
Gas reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

“Proved Reserves” means Proved Reserves as defined in the Definitions for Oil
and Gas reserves promulgated by the Society of Petroleum Engineers (or any
generally recognized successor) as in effect at the time in question.

“Purchasing Bank” shall have the meaning assigned to that term in Section 10.07
hereof.

“PW9” means the present worth of future net income, discounted to present value
at the simple interest rate of nine percent (9%) per year.

 

 

15

1335940v11

 

--------------------------------------------------------------------------------



“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

“Request for Credit Extension” means the written or verbal (confirmed in writing
within one (1) Business Day) request by the Borrowers to the Administrative
Agent for an advance by the Banks pursuant to this Agreement, which Request for
Credit Extension shall be in substantially the form attached hereto as Exhibit B
signed by an authorized officer of the Borrowers and which shall include a
statement of the amount requested to be advanced, the date of the requested
advance and such other information as the Administrative Agent in its reasonable
discretion deems necessary.

“Required Banks” means, at any time, Banks holding at least sixty-six and
two-thirds percent (66 2/3%) of the Aggregate Commitment Amount or, if the
Aggregate Commitment Amount has been terminated, Banks having at least sixty-six
and two-thirds percent (66 2/3%) of the Aggregate Outstanding Credit Exposure;
provided, that, in each case, the Commitment of any Bank in default hereunder
shall be excluded from the calculation hereof.

“Required Number” means: in the case of notices hereunder (i) relative to
borrowings, prepayments, elections of Eurodollar Loans, selections of Interest
Periods for, or other transactions in respect of, Eurodollar Loans: by 10:00
a.m., Houston, Texas time on the third Business Day prior to the proposed
activity; or (ii) relative to all transactions in respect of Base Rate Loans:
the same Business Day by 11:00 a.m., Houston, Texas time; it being understood,
however, that in the case of notices involving transactions in respect of more
than one type of Loan (such as a change in type of Loan), “Required Number”
means that number of days, as indicated above in respect of the Loans involved,
which would constitute the longest applicable period of time.

“Reserve Report” means a report prepared by Borrowers’ engineer (which may be an
internal engineer or an external engineer or firm of engineers selected by
Borrowers), or an independent petroleum engineer or firm of engineers
satisfactory to Administrative Agent in its reasonable discretion regarding the
Proved Reserves attributable to the Borrowing Base Oil and Gas Properties, using
the criteria and parameters required by and acceptable to the Securities and
Exchange Commission, and incorporating the present cost of appropriate plugging
and abandonment obligations to be incurred in the future, taking into account
any plugging and abandonment fund required to be accrued or established by
Borrowers out of cash flow from the Borrowing Base Oil and Gas Properties
covered by such report with respect to such future obligations.

“Responsible Officer” means the president, vice president, chief executive
officer or chief financial officer of a Loan Party. Any document delivered under
this Agreement that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary Corporate Action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property except for a distribution in the form of
capital stock of a Borrower) with respect to any capital stock or other equity
interest of Borrowers, or any payment (whether in cash, securities or other
property except for a distribution in the form of capital stock of a

 

 

16

1335940v11

 

--------------------------------------------------------------------------------



Borrower), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other equity interest or of any option, warrant or
other right to acquire any such capital stock or other equity interest, (ii) any
payment for interest or principal in relation to any intercompany indebtedness
owed by any Borrower to any of its Affiliates, including without limitation, to
any Guarantor, other than another Borrower and (iii) all payments with respect
to Indebtedness described as Subordinated Obligations under the Subordination
Agreement.

“Seller Notes” means those certain Promissory Notes and Security Agreements
executed by DD Energy, as debtor, in the face amounts of $44,912.88,
$254,974.81, $98,022.21, $69,669.36, $249,914.77, $149,483.77 and $98,022.21 and
originally payable to the order of Giannino Smania, Mallard Management, Inc.,
Mormeg, LLC, Allyn and Linda Self, Coal Creek Energy, LLC, Enutroff, Inc. and
Jonathan L. Haas, respectively, each as creditor.

“Senior Funded Debt” means Funded Debt less the aggregate amount of the then
outstanding Subordinated Obligations, as defined in the Subordination Agreement.

“Standby Letter of Credit” means a Letter of Credit issued under Section 2.03 of
this Agreement required for and issued in connection with securing a Borrower’s
obligations to a counterparty under a Permitted Swap Contract.

“Subordination Agreement” means a subordination agreement dated of even date
herewith among Administrative Agent and the holders of the Existing Debentures
with terms and conditions satisfactory to Administrative Agent in its sole
discretion.

“Subsidiary” of a Person means a Business Entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
Governing Body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of each Borrower and each Borrower shall be deemed a
Subsidiary of Parent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules,

 

 

17

1335940v11

 

--------------------------------------------------------------------------------



a “Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

“Taxes” has the meaning specified in Section 3.01(a).

“Tranche B Letter of Credit Limit” means $2,250,000.

“Tranche B Letter of Credit Expiration Date” means the earlier of: (a) the
requested date of expiration under a Letter of Credit Application and (b) the
later of (ii) the January 3, 2009 or (ii) to the extent the Letter of Credit is
required to be Cash Collateralized under Section 2.03(e), the date that is
twelve (12) months after such date.

“Tranche B Letters of Credit” means any Standby Letter of Credit issued in
accordance with Section 2.03(j) of this Agreement.

“Transfer Order Letters” means the letters in lieu of division or transfer
orders, in form reasonably acceptable to Administrative Agent.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)       The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

(b)       (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof; (ii) Article,
Section, Exhibit and Schedule references are to the Loan Document in which such
reference appears; (iii) the term “including” is by way of example and not
limitation; and (iv) the term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.

 

 

18

1335940v11

 

--------------------------------------------------------------------------------



(c)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03

Accounting Terms.

(a)       All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Current Financial Statements, except
as otherwise specifically prescribed herein. All financial ratios contemplated
by this Agreement shall be calculated on a consolidated basis for Borrowers and
their Subsidiaries.

(b)       If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set out in any Loan Document, and either
Borrowers or Administrative Agent shall so request, Administrative Agent and
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) Borrowers
shall provide to Administrative Agent financial statements and other documents
required under this Agreement or as reasonably requested under this Agreement
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

1.04     Rounding. Any financial ratios required to be maintained by any Loan
Party pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05     References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Governing Documentation, agreements (including the
Loan Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06     Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the amount of such Letter of Credit that

 

 

19

1335940v11

 

--------------------------------------------------------------------------------



is available to be drawn at such time after giving effect to all increases
thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor.

ARTICLE II

THE COMMITMENT AND CREDIT EXTENSIONS.

2.01     Revolving Loans. Subject to the terms and conditions set out herein and
during the Availability Period, each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to (i) make Loans to the Borrowers and
(ii) participate in Letters of Credit issued upon the request of the Borrowers,
provided that, after giving effect to the making of each Loan and the issuance
of each Letter of Credit, such Bank’s Outstanding Credit Exposure shall not
exceed its Commitment Amount and such Bank’s exposure under the Tranche B
Letters of Credit shall not exceed such Bank’s Percentage Share of the Tranche B
Letter of Credit Limit. The Loans advanced by each Bank to the Borrowers shall
be evidenced by the Banks’ respective Notes from the Borrowers. Subject to the
terms of this Agreement, the Borrowers may borrow, repay and reborrow up to the
Aggregate Commitment Amount. The L/C Issuer will issue Letters of Credit
hereunder on the terms and conditions set forth in Section 2.03. All Commitments
to extend credit hereunder shall expire on the Maturity Date. Borrowers shall
repay in full on the Maturity Date any balance of the Loans outstanding on the
Maturity Date. Any loans outstanding under the Existing Loan Agreement as of the
Closing Date shall be deemed, and shall hereafter be, Loans outstanding under
this Agreement.

 

2.02

Loans and Continuations of Loans.

(a)       Each Loan and each continuation of a Loan shall be made upon
Borrowers’ irrevocable notice to Administrative Agent, which may be given by
telephone. Each such notice must be received by Administrative Agent not later
than 11:00 a.m., Central Time at least the Required Number of days prior to the
requested date of any Loan or continuation of a Loan. Each telephonic notice by
Borrowers pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to Administrative Agent of a written Request for Credit Extension,
appropriately completed and signed by a Responsible Officer of Borrowers. Each
Loan or continuation of Loans shall be in a principal amount of $100,000 or a
greater integral multiple of $100,000. Each Request for Credit Extension
(whether telephonic or written) shall specify (i) whether Borrowers are
requesting a Loan or a continuation of a Loan, (ii) the requested date of the
Loan or continuation (which shall be a Business Day), (iii) the principal amount
of Loans to be borrowed or continued, and (v) for Eurodollar Loans, the duration
of the Interest Period with respect thereto. If Borrowers fail to give a timely
notice requesting a continuation of a Eurodollar Loan, then the applicable Loans
shall be continued for a one-month Interest Period. If Borrowers request a Loan
or continuation of Loans in any such Request for Credit Extension, but fail to
specify an Interest Period, they will be deemed to have specified an Interest
Period of one month.

(b)       The Administrative Agent shall promptly advise the Banks and, if
applicable, the L/C Issuer of any Request for Credit Extension or Letter of
Credit Application given pursuant to this Section 2.02 or Section 2.03, as
applicable, of each Bank’s Percentage Share of any requested Credit Extension
and, if applicable, the amount

 

 

20

1335940v11

 

--------------------------------------------------------------------------------



requested for any Letter of Credit by telephone, confirmed promptly in writing,
or telecopier. Upon satisfaction of the applicable conditions set forth in
Article IV, each Credit Extension shall be made at the office of the
Administrative Agent or L/C Issuer, as applicable, and shall be funded prior to
1:00 p.m., Houston, Texas time, on the day so requested in immediately available
funds in the amount so requested. Each Bank shall make each Loan on the date of
the proposed Credit Extension by wire transfer of immediately available funds to
the Administrative Agent in Houston, Texas, not later than 10:00 a.m., Houston,
Texas time, and upon fulfillment of the applicable conditions set forth in
Article IV, the Administrative Agent will make such funds available to Borrowers
as Borrowers shall direct to the Administrative Agent from time to time or, if a
Credit Extension shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Banks as soon as practicable. Unless the Administrative Agent shall
have received notice from a Bank prior to the date of any proposed Credit
Extension that such Bank will not make available to the Administrative Agent
such Bank’s Percentage Share of such Credit Extension, the Administrative Agent
may assume that such Bank has made its Percentage Share available to the
Administrative Agent on the date of such Credit Extension in accordance with
this Section 2.02(b) and the Administrative Agent may, in reliance upon such
assumption, make available to Borrowers on such date a corresponding amount. If,
and to the extent that, such Bank shall not have made its Percentage Share
available to the Administrative Agent, such Bank and Borrowers severally agree
to repay to the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to Borrowers until the date such amount is repaid to the
Administrative Agent at (i) in the case of Borrower, the interest rate
applicable at the time to the Loans comprising such Credit Extension and (ii) in
the case of such Bank, the Federal Funds Rate. If such Bank shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Bank’s Loan as part of such Credit Extension for purposes of this
Agreement. If Borrowers shall repay to the Administrative Agent such
corresponding amount, such repayment shall not relieve the defaulting Bank from
liability to Borrowers for failure to fund such Bank’s Loan as part of such
Credit Extension.

(c)       Except as otherwise provided herein, a Eurodollar Loan may be
continued only on the last day of an Interest Period for such Loan. During the
existence of an Event of Default, no Eurodollar Loans may be requested or
continued, and Administrative Agent may demand that any or all of the then
outstanding Loans be converted immediately to Base Rate Loans, and Borrowers
agree to pay all amounts due under Section 3.05 in accordance with the terms
thereof due to any such conversion.

(d)       Administrative Agent shall notify Borrowers of the interest rate
applicable to any Interest Period for Eurodollar Loans upon determination of
such interest rate. The determination of the Eurodollar Rate by Administrative
Agent shall be conclusive in the absence of manifest error.

(e)       After giving effect to all Loans and all continuations of Loans, there
shall not be more than six (6) Interest Periods in effect with respect to
Eurodollar Loans.

 

 

21

1335940v11

 

--------------------------------------------------------------------------------



 

2.03

Letters of Credit.

 

(a)

The Letter of Credit Commitment.

(i)        Subject to the terms and conditions set out herein, L/C Issuer
agrees, from time to time on any Business Day during the period from the Closing
Date until the Maturity Date, to issue Standby Letters of Credit, for the
account of Borrowers, and to amend or renew such Letters of Credit previously
issued by it, in accordance with Section 2.03(b) below; provided that L/C Issuer
shall not be obligated to make any L/C Credit Extension with respect to any such
Standby Letter of Credit, if as of the date of such L/C Credit Extension, the
L/C Obligations for Standby Letters of Credit would exceed, with respect to the
Tranche B Letter of Credit, the Tranche B Letter of Credit Limit and with
respect to all other Letters of Credit, the Letter of Credit Limit. Within the
foregoing limits, and subject to the terms and conditions hereof, Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and, accordingly,
Borrowers may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

(ii)       L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A)      any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain L/C Issuer from
issuing such Letter of Credit, or any Law applicable to L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over L/C Issuer shall prohibit, or
request that L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon L/C Issuer
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which L/C Issuer is not otherwise compensated under this
Agreement) not in effect on the Closing Date, or shall impose upon L/C Issuer
any unreimbursed loss, cost or expense which was not applicable on the Closing
Date and which L/C Issuer in good faith deems material to it;

(B)      the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance or last renewal, (provided that
such Letter of Credit may include provisions for automatic renewal), unless L/C
Issuer has approved such expiry date in advance;

(C)      the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date or the Tranche B Letter of Credit
Expiration Date, as applicable, unless L/C Issuer has approved such expiry date
in advance; or

 

 

22

1335940v11

 

--------------------------------------------------------------------------------



(D)      such Letter of Credit is in an initial amount less than $25,000, or is
to be denominated in a currency other than Dollars.

(iii)      L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(b)

Procedures for Issuance and Amendment of Letters of Credit.

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrowers delivered to L/C Issuer in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of Borrowers. Such Letter of Credit Application must be received by L/C Issuer
not later than 11:00 a.m., Central Time, at least two Business Days (or such
later date and time as L/C Issuer may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.

(ii)       Promptly after receipt of any Letter of Credit Application by L/C
Issuer at the address set out in Schedule 10.02 for receiving Letter of Credit
Applications and related correspondence, if the requested issuance or amendment
is permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, L/C Issuer shall, on the requested date, issue a Letter of
Credit for the account of Borrowers or enter into the applicable amendment, as
the case may be, in each case in accordance with L/C Issuer’s usual and
customary business practices.

(iii)      Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, L/C Issuer will also deliver to Borrowers a true and
complete copy of such Letter of Credit or amendment.

(iv)      If Borrowers so request in any applicable Letter of Credit
Application, L/C Issuer may, in it sole and absolute discretion, agree to issue
a Letter of Credit that has automatic renewal provisions (each, an “Auto-Renewal
Letter of Credit”); provided that any such Auto-Renewal Letter of Credit must
permit L/C Issuer to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to Borrowers and the beneficiary thereof not later than a day (the
“Nonrenewal Notice Date”) in each such twelve-month period to be agreed upon at
the time such Letter of Credit is issued; provided that such Nonrenewal Notice
Date shall not be later than the date thirty (30) days prior to the current
expiration date of such Auto-Renewal Letter of Credit unless an Event of Default
has occurred and is continuing, in which event such notice may be provided at
any time. Unless otherwise directed by L/C Issuer, Borrowers shall not be
required to

 

 

23

1335940v11

 

--------------------------------------------------------------------------------



make a specific request to L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, L/C Issuer shall be deemed to have authorized
(but may not require) the renewal of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date or the Tranche B
Letter of Credit Expiration Date, as applicable. Notwithstanding anything to the
contrary contained herein, L/C Issuer shall have no obligation to permit the
renewal of any Auto-Renewal Letter of Credit at any time.

(c)       Drawings and Reimbursements. Upon receipt from the beneficiary of any
Letter of Credit of any notice of drawing under such Letter of Credit, L/C
Issuer shall notify Borrowers thereof. On the date of any payment by L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), Borrowers shall be
deemed to have requested a Base Rate Loan to be disbursed on the Honor Date in
an amount equal to the amount of such drawing (the “Drawing Amount”) without
regard to the minimum and multiples specified in Section 2.02, but subject to
the amount of the unutilized portion of the Aggregate Commitment Amount and the
conditions set out in Section 4.02 (other than the delivery of a Request for
Credit Extension). L/C Issuer shall promptly notify each Bank of the Honor Date,
the Drawing Amount, and the amount of such Bank’s Percentage Share thereof. Any
notice given by L/C Issuer pursuant to this Section 2.03(c) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. Each Bank shall, upon any notice pursuant to this Section 2.03(c),
make funds available to L/C Issuer at L/C Issuer’s office in an amount equal to
its Percentage Share of the Drawing Amount not later than 1:00 p.m., Central
Time (or 5:00 p.m. if the draw was made after 11:00 a.m.), on the Business Day
specified in such notice by L/C Issuer, whereupon each Bank that so makes funds
available shall be deemed to have made a Base Rate Loan to Borrowers in such
amount. With respect to any Drawing Amount that is not fully reimbursed by a
Credit Extension of Base Rate Loans because the conditions set out in
Section 4.02 cannot be satisfied or for any other reason, Borrowers shall be
deemed to have incurred from L/C Issuer an L/C Advance in the amount of the
Drawing Amount that is not so reimbursed (the “Unreimbursed Amount”), which L/C
Advance shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Bank’s payment to L/C
Issuer shall be deemed payment in respect of its participation in such L/C
Advance and shall constitute an L/C Advance from such Bank in satisfaction of
its participation obligation under this Section 2.03. Each Bank’s obligation to
make Loans or L/C Advances to reimburse L/C Issuer for amounts drawn under
Letters of Credit, shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any set-off, counterclaim, recoupment,
defense or other right which such Bank may have against L/C Issuer, Borrowers or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default; or (iii) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such making of an L/C Advance shall relieve
or otherwise impair the obligation of Borrowers to reimburse L/C Issuer for the
amount of any payment made by L/C Issuer under any Letter of Credit, together
with interest as provided herein. If any Bank fails to make available to L/C
Issuer any amount required to be paid by such Bank, L/C Issuer shall be entitled
to recover from such Bank, on demand, such amount with interest thereon for the
period from the date such payment

 

 

24

1335940v11

 

--------------------------------------------------------------------------------



is required to the date on which such payment is immediately available to L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

(d)       Obligations Absolute. The obligation of Borrowers to reimburse L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Advance, shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii)       the existence of any claim, counterclaim, set-off, defense or other
right that Borrowers may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), L/C Issuer or any other Person, whether
in connection with this Agreement, the transactions contemplated hereby or by
such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)      any payment by L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)       any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrowers.

Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to them, and in the event of any claim of
noncompliance with Borrowers’ instructions or other irregularity, Borrowers will
immediately notify L/C Issuer. Borrowers shall be conclusively deemed to have
waived any such claim against L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(e)       Cash Collateral. Upon the request of L/C Issuer, (i) if L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Advance, or (ii) if, as of the Maturity Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, Borrowers shall

 

 

25

1335940v11

 

--------------------------------------------------------------------------------



immediately Cash Collateralize the then outstanding amount of all L/C
Obligations (in an amount equal to such outstanding amount determined as of the
date of such L/C Advance or the Maturity Date, as the case may be). For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to L/C
Issuer, for the benefit of Banks, as collateral for the L/C Obligations, cash or
deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to L/C Issuer. Derivatives of such term have
corresponding meanings. Borrowers hereby grant to L/C Issuer a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing. Cash collateral shall be maintained in blocked, non-interest
bearing deposit accounts at Texas Capital Bank.

(f)        Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
Banks and Borrowers when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Standby Letter of Credit.

(g)       Letter of Credit Fees. In addition to interest on the Note as provided
herein and all other fees payable hereunder, Borrowers agree to pay to L/C
Issuer, on the date of issuance of each Letter of Credit, a fee equal to the
greater of $750 or the per annum L/C Fee set forth in the Margin/Fee Table,
calculated on the basis of a year of 360 days and actual days elapsed (including
the first day but excluding the last day), on the amount of such Letter of
Credit available to be drawn during the period for which such Letter of Credit
is issued. Borrower shall also pay directly to L/C Issuer the individual
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of L/C Issuer relating to letters of credit as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.

(h)       Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

(i)        Drawing Responsibility. Each Bank and Borrowers agree that, in paying
any drawing under a Letter of Credit, L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of L/C Issuer, nor
any of the respective correspondents, participants or assignees of L/C Issuer
shall be liable to any Bank for (i) any action taken or omitted in connection
herewith at the request or with the approval of Banks or the Required Banks, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. Borrowers hereby assume all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that, this assumption is not intended to, and shall not,
preclude Borrowers’ pursuing such rights

 

 

26

1335940v11

 

--------------------------------------------------------------------------------



and remedies as it may have against the beneficiary or transferee at law or
under any other agreement. None of L/C Issuer, nor any of the respective
correspondents, participants or assignees of L/C Issuer, shall be liable or
responsible for any of the matters described in Section 2.03(d). In furtherance
and not in limitation of the foregoing, L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(j)        Tranche B Letters of Credit. On the Closing Date the L/C Issuer shall
issue Tranche B Letters of Credit in the face amounts of $1,000,000 for the
benefit of Shell Trading (USA) Company and up to $1,200,000 for the benefit of
BP Corporation North America Inc. and otherwise in form and substance
satisfactory to Borrowers and L/C Issuer. The availability under the Tranche B
Letters of Credit may be used by Borrowers solely for the purpose of securing
Borrowers’ obligations to Approved Counterparties.

 

2.04

Borrowing Base Determination.

(a)       The Borrowing Base in effect as of the Closing Date is $10,750,000
relative to the Proved Reserves attributable to the Borrowing Base Oil and Gas
Properties and the Monthly Borrowing Base Reduction is $0.00. The Borrowing Base
shall be automatically reduced on the first day of each month by the Monthly
Borrowing Base Reduction beginning July 1, 2008. The Borrowing Base and the
Monthly Borrowing Base Reduction shall be re-determined from time to time
pursuant to the provisions of this Section.

(b)       On or before each April 1 and October 1, beginning with October 1,
2008, until the Maturity Date, Borrowers shall furnish to Administrative Agent a
Reserve Report, which shall set out, as of each preceding January 1 or July 1,
as applicable, the Proved Reserves attributable to the Borrowing Base Oil and
Gas Properties. Each October Reserve Report may be prepared by Borrowers’
engineer and shall be certified by a Responsible Officer of Borrowers. Each
April Reserve Report shall be a complete report prepared by independent
petroleum engineers or firm of engineers reasonably acceptable to Administrative
Agent relating to the Proved Reserves attributable to the Borrowing Base Oil and
Gas Properties. Upon receipt of each such Reserve Report or any Reserve Report
delivered pursuant to Borrowers’ election under Section 2.04(c) below,
Administrative Agent shall make a determination in its sole discretion of the
Borrowing Base and the Monthly Borrowing Base Reduction which shall become
effective upon approval by the Required Banks (if such determination will
decrease the existing Borrowing Base) or all Banks (if such determination will
increase or maintain the existing Borrowing Base) and subsequent written
notification from Administrative Agent to Borrowers, and which, subject to the
other provisions of this Agreement, shall be the Borrowing Base and the Monthly
Borrowing Base Reduction until the effective date of the next redetermination of
the Borrowing Base and the Monthly Borrowing Base

 

 

27

1335940v11

 

--------------------------------------------------------------------------------



Reduction as set out in this Section 2.04. A Bank’s failure to disapprove of
Administrative Agent’s determination within fifteen (15) days by delivery of an
alternative proposed Borrowing Base and Monthly Borrowing Base Reduction shall
be deemed such Bank’s approval of Administrative Agent’s determination. For any
Oil and Gas Properties which are being acquired by Loan Parties to be included
as Borrowing Base Oil and Gas Properties, Administrative Agent shall be
satisfied in its reasonable discretion that Borrowers are acquiring Marketable
Title in addition to satisfying all other conditions relating to ownership and
transfer of Borrowing Base Oil and Gas Properties. Administrative Agent may,
subject to approval of the Required Banks, and must, upon the request of the
Required Banks, redetermine the Borrowing Base and the Monthly Borrowing Base
Reduction at any time, and from time to time, which redetermination shall be at
Administrative Agent’s sole discretion and shall become effective upon approval
by the Required Bank (if such determination will decrease the existing Borrowing
Base) or all Banks (if such determination will increase or maintain the existing
Borrowing Base) and subsequent written notification from Administrative Agent to
Borrowers and which, subject to the other provisions of this Agreement, shall be
the Borrowing Base and the Monthly Borrowing Base Reduction until the effective
date of the next redetermination of the Borrowing Base and the Monthly Borrowing
Base Reduction, as set out in this Section 2.04; provided, that Administrative
Agent shall not request more than one (1) unscheduled Borrowing Base and the
Monthly Borrowing Base Reduction redetermination between the scheduled
redetermination dates and, provided further, that a Bank’s failure to disapprove
of Administrative Agent’s determination within fifteen (15) days by delivery of
an alternative proposed Borrowing Base and Monthly Borrowing Base Reduction
shall be deemed such Bank’s approval of Administrative Agent’s determination.
With respect to any unscheduled Borrowing Base and Monthly Borrowing Base
Reduction redetermination, Administrative Agent may request in writing that the
Borrowers provide a Reserve Report regarding the Proved Reserves attributable to
the Borrowing Base Oil and Gas Properties with an effective date not more than
ninety (90) days prior to Borrowers’ delivery of such Reserve Report to
Administrative Agent, and such Reserve Report shall be delivered to
Administrative Agent within ninety (90) days after Borrowers’ receipt of such
written request.

(c)       Borrowers shall have the right to request, by written notice to
Administrative Agent, one unscheduled redetermination of the Borrowing Base and
the Monthly Borrowing Base Reduction between the scheduled redetermination dates
described in Section 2.04(b). For unscheduled redeterminations requested by
Borrowers of the Borrowing Base and the Monthly Borrowing Base Reduction,
Administrative Agent shall request in writing that Borrowers provide an
unscheduled Reserve Report regarding the Proved Reserves attributable to the
Borrowing Base Oil and Gas Properties with an effective date not more than
ninety days prior to Borrowers’ delivery of such Reserve Report to
Administrative Agent, and such Reserve Report shall be delivered to
Administrative Agent within thirty days after Borrower’s receipt of such written
request. Immediately upon redetermination of the Borrowing Base by
Administrative Agent under Section 2.04, Borrowers shall pay to Administrative
Agent an engineering fee as set forth in Section 2.08(c).

 

 

28

1335940v11

 

--------------------------------------------------------------------------------



(d)       If at any time the Required Banks or all the Banks, as the case may
be, cannot otherwise agree on a redetermination of the Borrowing Base, then the
Borrowing Base shall be set (i) on the basis of the lowest Borrowing Base
approved by a Bank and communicated to Administrative Agent in writing if such
lowest approved Borrowing Base increases the Borrowing Base; or (ii) on the
basis of the highest approved Borrowing Base acceptable to a sufficient number
of Banks to constitute Required Banks without increasing the Borrowing Base, as
applicable. If the Borrowing Base is set based on the lowest approved Borrowing
Base, such redetermination shall be deemed to be approved by all of the Banks,
and if the Borrowing Base is set based on the highest approved Borrowing Base
acceptable to a sufficient number of Banks to constitute Required Banks, such
redetermination shall be deemed to be approved by the Required Bank. However,
the amount of the Borrowing Base shall never be (y) increased or reaffirmed at
any time without the unanimous consent or deemed consent of the Banks or
(z) increased above the Administrative Agent’s proposed Borrowing Base,
notwithstanding anything in this Agreement to the contrary. Determinations of
the Borrowing Base shall be conclusive as to the Banks and the Borrowers. There
is no duty, implied or explicit, of the Banks ever to increase the Borrowing
Base.

(e)       The Borrowing Base shall represent the Required Banks’ approval of the
Administrative Agent’s determination, or the determination of the Bank approving
the lowest Borrowing Base, if applicable, or the determination of the Required
Banks approving the highest Borrowing Base without increasing the Borrowing
Base, if applicable, in accordance with their customary lending practices, of
the maximum Loan amount that may be supported by the Borrowing Base Oil and Gas
Properties, and the Borrowers acknowledge, for purposes of this Agreement, such
determination by the Administrative Agent, or the lowest approved Borrowing Base
by a Required Bank, as being the maximum Loan amount under this Agreement that
can be supported by the Borrowing Base Oil and Gas Properties.  In exercising
their discretion in redetermination of the Borrowing Base and the Monthly
Borrowing Base Reduction, the Administrative Agent and the other Banks shall
consistently apply the parameters and other credit factors then generally being
utilized by the Administrative Agent and each such Bank, respectively, for
Borrowing Base redeterminations at the time for other similarly situated
borrowers based, in part, upon the Reserve Report with respect to the Borrowing
Base Oil and Gas Properties. The Borrowers, the Banks and the Administrative
Agent acknowledge that (a) due to the uncertainties of the oil and gas
extraction process, the Borrowing Base Oil and Gas Properties are not subject to
evaluation with a high degree of accuracy and are subject to potential rapid
deterioration in value, and (b) for this reason and the difficulties and
expenses involved in liquidating and collecting against the Borrowing Base Oil
and Gas Properties, the Administrative Agent’s determination of the maximum Loan
amount with respect to the Borrowing Base Oil and Gas Properties contains an
equity cushion, which equity cushion is acknowledged by the Borrowers as
essential for the adequate protection of the Banks.

(f)        Borrowers may, from time to time upon written notice to
Administrative Agent, propose to add Oil and Gas Properties of Loan Parties to
the Borrowing Base Oil and Gas Properties. Any such proposal to add Oil and Gas
Properties of Loan Parties to the Borrowing Base Oil and Gas Properties shall be
accompanied by a Reserve Report

 

 

29

1335940v11

 

--------------------------------------------------------------------------------



applicable to such properties that conforms to the requirements of this Section
2.04, and evidence sufficient to establish that Loan Parties have, or
concurrently with the increase in the Borrowing Base will have Marketable Title
to such Oil and Gas Properties, and any such addition shall become effective at
such time as: (a) Administrative Agent has made a determination of the amount by
which the Borrowing Base would be increased as the result of such addition, (b)
the conditions set out in Article IV hereof, to the extent they are applicable
to such additional Oil and Gas Properties of Loan Parties, have been satisfied,
and (c) unanimous approval of all the Banks. In determining the increase in the
Borrowing Base pursuant to this Section, Administrative Agent and the Banks
shall apply the parameters and other credit factors set out in this Section
2.04.

 

2.05

Prepayments.

(a)       Borrowers may, upon notice to Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by Administrative
Agent not later than 11:00 a.m., Central Time, two Business Days prior to any
date of prepayment of Loans and (ii) any prepayment shall be in a principal
amount of $100,000 or a greater integral multiple of $100,000, or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by Borrowers,
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05.

(b)       If for any reason (including a redetermination of the Borrowing Base)
a Loan Excess exists, Borrowers shall promptly (and in any event within sixty
(60) days) (i) prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess, (ii) add to the Borrowing Base Oil and
Gas Properties additional Oil and Gas Properties of Borrowers or another Loan
Party sufficient in value, as determined pursuant to Section 2.04, to eliminate
such Loan Excess or (iii) elect by written notice delivered to the
Administrative Agent to repay the Loan Excess in not more than three
installments, each in the amount of at least one third (1/3) of the original
amount of the Loan Excess (or the remaining unpaid balance of such Loan Excess,
if less than one third thereof remains), pay the first of such three
installments on the date that is thirty days after such election is made, and
pay each of the next two installments on or before the expiration of thirty days
and sixty days, respectively, after the date that the first installment is due.

(c)       On each date on which Loan Parties sell any of the Borrowing Base Oil
and Gas Properties, the Borrowing Base shall be automatically reduced to the
maximum Loan amount (determined in accordance with the procedures for
determining the Borrowing Base) of the remaining Borrowing Base Oil and Gas
Properties, and Borrowers shall be required immediately to make the prepayment,
if any, required pursuant to Section 2.05(b). This Section 2.05(c) shall not be
deemed a consent of Administrative Agent to any such sale of any Borrowing Base
Oil and Gas Properties.

 

 

30

1335940v11

 

--------------------------------------------------------------------------------



(d)       Upon the Required Number of days written notice to the Administrative
Agent, the Borrowers may voluntarily convert any Base Rate Loan into a
Eurodollar Loan or any Eurodollar Loan into a Base Rate Loan, as applicable,
prior to the termination of the applicable Interest Period in whole or in part,
from time to time. Any conversion of Base Rate Loans shall be made in the sum of
not less than $100,000, and any conversion of Eurodollar Loans shall be made in
the sum of not less than $100,000 or any $100,000 increment in addition thereto.
With respect to any such conversion of any Eurodollar Loan the Borrowers agree
to pay to the Banks upon the request of the Administrative Agent such amount or
amounts as will compensate the Banks for Breakage Costs. The payment of any such
Breakage Costs to the Banks shall be made within thirty (30) days of a request
therefor from Administrative Agent; provided that such request is made within
ninety (90) days of such conversion. If the Eurodollar Rate cannot be determined
on the date of such conversion, the Administrative Agent shall calculate the
Eurodollar Rate by interpolating the Eurodollar Rate in effect immediately prior
to the conversion and the Eurodollar Rate in effect immediately after the
conversion.

2.06     Repayment of Loans. Borrower shall repay to Administrative Agent, for
the ratable benefit of the Banks, on the Maturity Date the aggregate principal
amount of Loans outstanding on such date, together with all accrued and unpaid
interest and fees.

 

2.07

Interest.

(a)       Subject to the provisions of subsection (b) below, each Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Floating Rate based on the Eurodollar
Rate, except to the extent such Loans have converted to Base Rate Loans. To the
extent the Loans are converted to Base Rate Loans, each Loan shall bear interest
on the outstanding principal thereof at a rate per annum equal to the Floating
Rate for Base Rate Loans.

(b)       If any amount payable by Borrowers under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists (or after acceleration), Borrowers shall pay
interest on the principal amount of all outstanding Obligations at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

(c)       Interest on each Base Rate Loan shall be due and payable in arrears on
the last day of each month and at such other times as may be specified herein.
Interest on each Eurodollar Loan shall be due and payable in arrears on last day
of each Interest Period applicable thereto, provided that, for any Interest
Period that exceeds three months, interest will be payable on the respective
dates that fall every three months after the beginning of such Interest Period.
Interest hereunder shall be due and payable in

 

 

31

1335940v11

 

--------------------------------------------------------------------------------



accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

2.08     Fees. In addition to certain fees described in Section 2.03(g),
Borrowers shall pay the following fees to Administrative Agent, for the account
of the Banks:

(a)       A commitment fee equal to the Commitment Fee per annum percent set
forth in the Margin/Fee Table times the average actual daily amount by which the
applicable Borrowing Base exceeds the Aggregate Outstanding Credit Exposure. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more conditions in Article IV is not
met, and shall be calculated and shall be due and payable quarterly in arrears
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the Maturity
Date.

(b)       A facility fee in an amount equal to 0.75% of the amount of the
initial Borrowing Base of $10,750,000.00 shall be due on the Closing Date, and
an additional facility fee of 0.5% of the incremental amount of any increases in
the Borrowing Base subsequent to the Closing Date above the highest preceding
Borrowing Base shall be due upon such increased Borrowing Base becoming
effective.

(c)       Engineering fees in the amount of $3,500 for the initial Reserve
Report review prior to the Closing Date and $2,500 for subsequent Reserve Report
reviews following the Closing Date in connection with scheduled Borrowing Base
redeterminations and unscheduled Borrowing Base redeterminations.

2.09     Computation of Interest and Fees. All other computations of interest
and all fees shall be made on the basis of a year of 360 days and the actual
number of days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day.

2.10     Evidence of Debt. The Credit Extensions made by Banks shall be
evidenced by one or more accounts or records maintained by Administrative Agent
in the ordinary course of business. The accounts or records maintained by
Administrative Agent shall be conclusive absent manifest error of the amount of
the Credit Extensions made by Banks to Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrowers hereunder to pay any
amount owing with respect to the Obligations. Upon the request of Administrative
Agent, Borrowers shall execute and deliver to each Bank a Note, which shall
evidence the Loans, in addition to such accounts or records. Each Bank may
attach schedules to the Note and endorse thereon the date, amount and maturity
of the applicable Loans and payments with respect thereto.

 

 

32

1335940v11

 

--------------------------------------------------------------------------------



2.11

Payments Generally.

(a)       (i) All payments to be made by Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrowers
hereunder shall be made to Administrative Agent at the Lending Office in Dollars
and in immediately available funds not later than 2:00 p.m., Central Time, on
the date specified herein. All payments received by Administrative Agent after
2:00 p.m., Central Time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

(ii)       On each date when the payment of any principal, interest or fees are
due hereunder or under any Note, Borrowers agree to maintain on deposit in an
ordinary checking account maintained by Borrowers with Administrative Agent (as
such account shall be designated by Borrowers in a written notice to
Administrative Agent from time to time, the “Borrower Account”) an amount
sufficient to pay such principal, interest or fees in full on such date.
Borrowers hereby authorize Administrative Agent, upon notice to Borrowers (which
notice may be by telephone, confirmed in writing) (A) to deduct automatically
all principal, interest or fees when due hereunder or under any Note from the
Borrower Account, and (B) if and to the extent any payment of principal,
interest or fees under this Agreement or any Note is not made when due to
automatically deduct any such amount from any or all of the accounts (other than
trust accounts and joint operating accounts, to the extent any such funds
therein are not owned solely by any Borrower) of Borrowers maintained with
Administrative Agent. Administrative Agent agrees to provide written notice to
Borrower of any automatic deduction made pursuant to this Section 2.11(a)(ii)
showing in reasonable detail the amounts of such deduction.

(b)       If any payment to be made by Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

2.12     Pro Rata Treatment and Payments. Each Credit Extension by Banks to the
Borrowers hereunder, each payment by Borrowers on account of any fee hereunder
(except as expressly provided otherwise hereunder or under any fee letter) and
any reduction of the Commitments of the Banks shall be made pro rata according
to the respective Percentage Shares of the Banks. Each payment (including each
prepayment) by Borrowers on account of principal of and interest on the Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Loans then held by the Banks. The Administrative Agent shall distribute
such payments to the Banks promptly upon receipt in like funds as received.

2.13     Sharing of Payments and Setoffs. Each Bank agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
any Borrower (pursuant to Section 10.08 or otherwise, including, but not limited
to, a secured claim under Section 506 of Title 11 of the United States Code or
other security or interest arising from, or in lieu of, such secured claim,
received by such Bank under any applicable bankruptcy, insolvency or other
similar law or otherwise, or by similar means, obtain payment (voluntary or
involuntary) in respect of any Loan

 

 

33

1335940v11

 

--------------------------------------------------------------------------------



or Loans (other than pursuant to Section 3.02) as a result of which the unpaid
principal portion of its Loans shall be proportionately less than the unpaid
principal portion of the Loans of any other Bank, it shall simultaneously
purchase from such other Banks at face value a participation in the Loans of
such other Banks, so that the aggregate unpaid principal amount of Loans and
participations in Loans held by each Bank shall be in the same proportion to the
aggregate unpaid principal amount of all Loans then outstanding as the principal
amount of its Loans prior to such exercise of banker’s lien, setoff,
counterclaim or other event was to the principal amount of all Loans outstanding
prior to such exercise of banker’s lien, setoff, counterclaim or other event;
provided, however, that if any such purchase or purchases or adjustments shall
be made pursuant to this Section 2.13 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest.         

2.14     Adjustment to Aggregate Commitment Amount. At any time that Borrowers
propose to increase the Borrowing Base by adding additional Oil and Gas
Properties to the Borrowing Base Oil and Gas Properties pursuant to Section
2.04, Borrowers may also request that Banks increase the amount of the Aggregate
Commitment Amount. At any time that Borrowers make such a request it shall
promptly provide Administrative Agent with such financial and other information
as Administrative Agent may request to assist the Administrative Agent in
evaluating such request. Following the receipt of such information from
Borrowers, the Administrative Agent shall, with the unanimous approval of the
Banks in each Bank’s sole discretion, make a redetermination of the Aggregate
Commitment Amount, which shall become effective upon written notification from
the Administrative Agent to Borrowers of the new Aggregate Commitment Amount.
The Borrowers may upon written notice to Administrative Agent, not sooner than
ninety (90) days subsequent to the last such action by Borrowers, amend the
definition of the Aggregate Commitment Amount by reducing the amount set forth
in such definition. Upon such reduction, the Banks shall not be obligated to
make Credit Extensions in excess of such reduced Aggregate Commitment Amount. If
and when the Banks change the Aggregate Commitment Amount at Borrowers’ request,
the commitment fee, as determined pursuant to Section 2.08 of this Agreement,
shall be calculated using such changed amount for all of the calculation period
in which such Aggregate Commitment Amount was changed.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01

Taxes.

(a)       Any and all payments by Borrowers to or for the account of the Banks
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto, excluding, in the case of the Banks, taxes imposed on or
measured by its overall net income, and franchise taxes imposed on it (in lieu
of net income taxes), by the jurisdiction (or any political subdivision thereof)
under the Laws of which any Bank is organized or maintains a lending office (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If Borrowers shall be required by any Laws to deduct any Taxes

 

 

34

1335940v11

 

--------------------------------------------------------------------------------



from or in respect of any sum payable under any Loan Document to the Banks, (i)
the sum payable shall be increased as necessary so that, after making all
required deductions (including deductions applicable to additional sums payable
under this Section), each Bank receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrowers shall make such
deductions, (iii) Borrowers shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(iv) within thirty days after the date of such payment, Borrowers shall furnish
to Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof or, if the relevant taxation authority or other authority has
not provided Borrowers with such a receipt, other evidence of payment thereof.

(b)       In addition, Borrowers agree to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

(c)       If Borrowers shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to any Bank,
Borrowers shall also pay to such Bank, at the time interest is paid, such
additional amount that such Bank specifies is necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that such Bank would have received if such Taxes or
Other Taxes had not been imposed.

(d)       Borrowers agree to indemnify the Banks for (i) the full amount of
Taxes and Other Taxes (including any Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section) paid by the Banks, and
(ii) amounts payable under Section 3.01(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
and provided that such Bank has made demand therefor within sixty (60) days
following the imposition thereof. Payment under this subsection (d) shall be
made within thirty days after the date any such Bank makes a demand therefor. To
the extent Borrowers pay such Taxes or reimburse any Bank for such Taxes or
Other Taxes, and such Bank subsequently receives a refund of such Taxes or Other
Taxes, such Bank shall pay to Borrowers the refunded amount of such Taxes or
Other Taxes paid or reimbursed by Borrowers.

3.02     Illegality. If any Bank determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Bank or its applicable Lending Office to make, maintain or fund Eurodollar
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by any such Bank to Borrowers, any obligation of any
such Bank to make or continue Eurodollar Loans shall be suspended and, until
such Bank notifies Borrowers that the circumstances giving rise to such
determination no longer exist, the Loans outstanding shall be converted to Base
Rate Loans, either on the last day of the Interest Period therefor, if such Bank
may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Bank may not lawfully continue to maintain such Eurodollar
Loans.

 

 

35

1335940v11

 

--------------------------------------------------------------------------------



Upon any such conversion, Borrowers shall also pay accrued interest on the
amount so converted and all amounts due under Section 3.05 in accordance with
the terms thereof due to such conversion. During any periods during which it is
unlawful for any Bank to make Eurodollar Loans, subject to all other terms and
conditions relating to making any Loans, Borrowers may request only Base Rate
Loans.

3.03     Inability to Determine Rates. If any Bank determines in connection with
any request for a Eurodollar Loan or continuation thereof for any reason that
(a) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such Loan,
(b) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Loan, or (c)
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Loan does not adequately and fairly reflect the cost to any Bank of funding such
Loan, such Bank will promptly so notify Borrowers. Thereafter, the obligation of
such Bank to make or maintain Loans shall be suspended until such Bank revokes
such notice. Upon receipt of such notice, Borrowers may revoke any pending
request for a Eurodollar Loan of or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a Base
Rate Loan in the amount specified therein.

3.04          Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Loans.

(a)       If any Bank determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or any Bank’s compliance
therewith, there shall be any increase in the cost to such Bank of agreeing to
make or making, funding or maintaining Eurodollar Loans or (as the case may be)
issuing Letters of Credit, or a reduction in the amount received or receivable
by such Bank in connection with any of the foregoing (excluding for purposes of
this subsection (a) any such increased costs or reduction in amount resulting
from (i) Taxes or Other Taxes as to which Section 3.01 shall govern, (ii)
changes in the basis of taxation of overall net income or overall gross income
by the United States or any foreign jurisdiction or any political subdivision of
either thereof under the Laws of which such Bank is organized or has its Lending
Office, and (iii) reserve requirements utilized, as to Eurodollar Loans, in the
determination of the Eurodollar Rate), then from time to time upon demand of
such Bank, Borrowers shall pay to such Bank such additional amounts as will
compensate such Bank for such increased cost or reduction; provided that such
Bank has made demand therefor within sixty (60) days following such introduction
or change.

(b)       If such Bank determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Bank (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Bank or any corporation
controlling such Bank as a consequence of such Bank’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Bank’s desired return on capital), then from time to time upon demand of
such Bank, Borrowers shall pay to such Bank such additional amounts as will
compensate such Bank for such reduction; provided that such Bank has made demand
therefor within sixty (60) days following such introduction or change.

 

 

36

1335940v11

 

--------------------------------------------------------------------------------



3.05     Funding Losses. Upon demand of any Bank from time to time, Borrowers
shall promptly compensate such Bank for and hold such Bank harmless from any
loss, cost or expense incurred by it as a result of:

(a)       any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b)       any failure by Borrowers (for a reason other than the failure of any
Bank to make a Loan) to prepay, borrow, continue or convert any Loan other than
a Base Rate Loan on the date or in the amount notified by Borrowers;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrowers shall also pay any customary administrative fees charged by such Bank
in connection with the foregoing.

For purposes of calculating amounts payable by Borrowers to Banks under this
Section 3.05, each Bank shall be deemed to have funded each Eurodollar Loan made
by it at the Floating Rate based on the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank Eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Loan was in fact so funded.

3.06     Matters Applicable to all Requests for Compensation. A certificate of
any Bank claiming compensation under this Article III and setting forth in
reasonable detail the calculation of the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, such Bank may use any reasonable averaging and
attribution methods.

3.07     Survival. All of Borrowers’ obligations under this Article III shall
survive termination of the Commitments and repayment of all other Obligations
hereunder.

3.08     Replacement of Banks. If any Bank requests compensation under, or if
Borrowers are required to pay any additional amount to any Bank or any
Governmental Authority for the account of any Bank pursuant to Section 3.01 or
3.04, or if any Bank is unable to fund Eurodollar Loans under Section 3.02, or
if any Bank defaults in its obligation to fund Loans hereunder, then upon notice
to such Bank and Administrative Agent, Borrowers may require such Bank to sell
and assign all of its interests, rights and obligations under this Agreement and
the other Loan Documents to one or more Persons reasonably acceptable to
Borrowers (after all of the Banks not requesting or entitled to indemnification
or reimbursement hereunder or that are defaulting Banks under Sections 2.02 or
2.03 have declined to acquire such additional interests, rights and obligations
or portion thereof), with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed); provided that such Bank shall have received
payment of an amount equal to the outstanding principal amount of its Loans and
all accrued interest, fees and other amounts payable with respect thereto
through the date of sale. Such sale and assignment

 

 

37

1335940v11

 

--------------------------------------------------------------------------------



shall be consummated pursuant to an executed Commitment Transfer Supplement
pursuant to and in accordance with Section 10.07(c).

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01     Conditions of Initial Credit Extension. The obligation of each Bank to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a)       Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to Administrative Agent and its legal counsel:

(i)        executed counterparts of this Agreement, the Assignment of Note,
Liens and Security Instruments and all Collateral Documents, including, without
limitation, the Collateral Documents covering the Borrowing Base Oil and Gas
Properties and related Collateral, and all other Loan Documents sufficient in
number for distribution to the Banks and Borrowers;

 

(ii)

the Notes executed by Borrowers;

(iii)      such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

(iv)      such documents and certificates as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, including
Certificates of Formation, and that Borrowers are, validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification;

(v)       a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vi)      a certificate signed by a Responsible Officer of Borrowers certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of

 

 

38

1335940v11

 

--------------------------------------------------------------------------------



the Current Financial Statements that had or could reasonably be expected to
have a Material Adverse Effect;

(vii)     Transfer Order Letters applicable to the production of Hydrocarbons
from all Borrowing Base Oil and Gas Properties; and

(viii)    evidence satisfactory to Administrative Agent that Borrowers have a
combination of cash on hand and availability after the initial Credit Extension
of at least $750,000.

 

(b)

Administrative Agent shall have received:

(i)        evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

(ii)       evidence, satisfactory to Administrative Agent in its sole
discretion, that as of the execution, delivery, filing and recording of the
Collateral Documents, Administrative Agent shall hold a perfected, first
priority Lien (subject to Permitted Liens) in all Collateral for the Loan;

(iii)      evidence, satisfactory to Administrative Agent, that Borrowers, each
other applicable Loan Party and the Borrowing Base Oil and Gas Properties will
comply in all material respects with all Environmental Laws and the applicable
laws and, to the extent applicable, regulations of the Department of Interior,
Bureau of Land Management, the Bureau of Indian Affairs and the State of Kansas;

(iv)      the results of a Uniform Commercial Code search showing all financing
statements and other documents or instruments on file against Borrowers and each
other Loan Party in the Offices of the Secretary of State of the state of
formation of Borrowers and each other Loan Party and each State in which any of
the Borrowing Base Oil and Gas Properties are located or deemed to be located,
such search to be as of a date no more than ten days prior to the Closing Date;

(v)       such other assurances, certificates, documents, consents, evidence of
perfection of all Liens securing the Obligations or opinions as Administrative
Agent reasonably may require;

(vi)      a favorable opinion of counsel (including local counsel with respect
to the Collateral Documents) to the Loan Parties acceptable to Administrative
Agent, addressed to Administrative Agent, as to such matters concerning the Loan
Parties and the Loan Documents in form and substance satisfactory to
Administrative Agent;

(vii)     the Assignment of Note, Liens and Security Instruments executed by
Cornerstone Bank;

 

 

39

1335940v11

 

--------------------------------------------------------------------------------



(viii)    evidence, satisfactory to Administrative Agent, that the Existing
Debentures have been paid down to an aggregate principal amount not to exceed
$2,700,000 and all the Existing Debenture Liens thereunder have been
subordinated to the Liens securing the Obligations and that the Seller Notes
have been paid in full; and

(ix)      the Subordination Agreement executed by the holders of the Existing
Debentures.

(c)       Any fees required to be paid on or before the Closing Date shall have
been paid.

(d)       Borrowers shall have paid all Attorney Costs of Administrative Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of Attorney Costs of Administrative Agent as shall constitute
Administrative Agent’s reasonable estimate of Attorney Costs of Administrative
Agent incurred or to be incurred by Administrative Agent through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrowers and Administrative Agent).

(e)       In addition to the criteria of any Permitted Swap Contracts, as
defined above and provided in Section 6.22, Borrowers shall have entered into
one or more Permitted Swap Contracts covering production of Proved Developed
Producing Reserves related to the Borrowing Base Oil and Properties on terms
satisfactory to Administrative Agent, including at a minimum one hundred (100)
barrels per day of crude oil with an average minimum strike price of not less
than $130.00 BOE and with a term continuing at least through March, 2011.

4.02     Conditions to all Credit Extensions and Continuations. The obligation
of Banks to honor any Request for Credit Extension is subject to the following
conditions precedent:

(a)       The representations and warranties of Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension or continuation, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent Financial Statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.

(b)       No Default shall have occurred and be continuing, or would result from
such proposed Credit Extension or continuation.

(c)       Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

 

40

1335940v11

 

--------------------------------------------------------------------------------



(d)       Administrative Agent shall have been, and shall continue to be,
satisfied, in its good faith discretion, that Borrowers hold Marketable Title to
the Borrowing Base Oil and Gas Properties, and that such ownership includes
record title to an undivided net revenue interest in the production from each
such Borrowing Base Oil and Gas Property that is not less than, as well as an
undivided working interest in each Borrowing Base Oil and Gas Property that is
not greater than (unless there is a corresponding increase in the net revenue
interest attributed to such party therein), the net revenue interest therein and
the working interest therein, respectively, attributed to Borrower on Exhibit A,
subject to the limitations and qualifications on such exhibit (or attributed to
Borrowers in any Collateral Document applicable to any Oil and Gas Property that
is added to the Borrowing Base Oil and Gas Properties in connection with any
subsequent funding after the Closing Date); provided that, for purposes of
closing and thereafter, unless an Event of Default has occurred and is
continuing, Administrative Agent shall have confirmed, to its satisfaction, the
status of Borrowers’ title to Borrowing Base Oil and Gas Properties comprising a
minimum of eighty-one percent (81%) of the PW9 (based on the most recent
Borrowing Base evaluation by Administrative Agent) of the Proved Reserves that
are attributable to those Borrowing Base Oil and Gas Properties that are made
subject to Collateral Documents in favor of Administrative Agent. Such
determination by Administrative Agent, however, shall not relieve Borrowers from
the ongoing obligation to comply with all of its representations, warranties and
covenants herein and in the Collateral Documents regarding Borrowers’ title to
all Borrowing Base Oil and Gas Properties. The applicable Collateral Documents
shall cover at all times a minimum of ninety percent (90%) of the PW9 (based on
the most recent Borrowing Base evaluation by Administrative Agent) of the Proved
Reserves that are attributable to those Borrowing Base Oil and Gas Properties.

(e)       As of the time of funding any additional advances to Borrowers that
are made in conjunction with the addition of Oil and Gas Properties owned by
Borrowers or other Loan Parties to the Borrowing Base Oil and Gas Properties in
accordance with this Agreement, Borrowers and each other applicable Loan Party
shall have duly delivered to Administrative Agent: (i) the Collateral Documents
that are necessary or appropriate, in the reasonable opinion of Administrative
Agent, relating to such additional Oil and Gas Properties, (ii) Transfer Order
Letters applicable to the production of oil and gas from such additional
Borrowing Base Oil and Gas Properties, and (iii) evidence, reasonably
satisfactory to Administrative Agent in its sole discretion, that Borrowers and
the Borrowing Base Oil and Gas Properties will be in material compliance with
all Environmental Laws. Furthermore, Administrative Agent shall have completed
its title due diligence confirming that Loan Parties have Marketable Title to
such Oil and Gas Properties.

(f)        Administrative Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as Administrative Agent reasonably may require.

Each Request for Credit Extension submitted by Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

 

41

1335940v11

 

--------------------------------------------------------------------------------



ARTICLE V

REPRESENTATIONS AND WARRANTIES

Borrowers, jointly and severally, represent and warrant to Administrative Agent,
L/C Issuer, and Banks that:

5.01     Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization and (b)
has all Corporate Power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business as presently conducted and (ii) execute, deliver, and perform its
obligations under the Loan Documents to which it is a party, except to the
extent the failure to have such governmental licenses, authorizations, consents
and approvals could not reasonably be expected to have a Material Adverse
Effect.

5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary Corporate Action, and do not
and will not (a) contravene the terms of any of such Person’s Governing
Documentation; (b) conflict with or result in any breach or contravention of, or
the creation of any Lien under, (i) any Contractual Obligation to which such
Person is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject except to the extent such conflict could not reasonably be
expected to have a Material Adverse Effect; or (c) violate any Law except to the
extent such violation could not reasonably be expected to have a Material
Adverse Effect.

5.03     Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except to
the extent that the failure to obtain any such approval, consent, exemption,
authorization or other action by, to provide any such notice to, or to make any
such filing could not reasonably be expected to have a Material Adverse Effect.

5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is a party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party that is party hereto or thereto, as applicable,
enforceable against each Loan Party that is party thereto in accordance with its
terms except as such enforcement may be limited by Debtor Relief Laws.

5.05

Financial Statements; No Material Adverse Effect.

(a)       The Current Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Borrowers and their Subsidiaries, if any, as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods

 

 

42

1335940v11

 

--------------------------------------------------------------------------------



covered thereby, except as otherwise expressly noted therein, subject in the
case of unaudited Financial Statements, to the absence of footnotes and to
normal year-end audit adjustments; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of Borrowers and their Subsidiaries, if
any, as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

(b)       Since the date of the current Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

5.06     Litigation. Except as specifically disclosed in Schedule 5.06 hereto,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Borrowers after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Borrowers or any of their Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

5.07     No Default. Neither Borrowers nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08     Title; Liens; Priority of Liens. Borrowers (a) have Marketable Title
to, or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of their business, except for such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (b) own the personal property granted by them as Collateral
under the Collateral Documents, free and clear of any and all Liens in favor of
third parties other than Permitted Liens, and (c) have Marketable Title to the
working and net revenue interests in the Borrowing Base Oil and Gas Properties
as set out on Exhibit A. Except as set out in the instruments and agreements, if
any, more particularly described in Exhibit A hereto, all such shares of
production which Borrowers and each other applicable Loan Party are entitled to
receive, and shares of expenses which Borrowers are obligated to bear as set
forth on Exhibit A, are not subject to change, except for changes attributable
to future elections by Borrowers or such Loan Party not to participate in
operations proposed pursuant to customary forms of applicable joint operating
agreements, and except for changes attributable to changes in participating
areas under any federal units wherein participating areas may be formed,
enlarged or contracted in accordance with the rules and regulations of the
applicable Governmental Authority. Upon the proper filing of UCC financing
statements, the recording of mortgages, and the taking of the other actions
required by Administrative Agent, the Liens granted in property pursuant to the
Collateral Documents will constitute valid and enforceable first, prior and
perfected Liens on the Collateral in favor of Administrative Agent, for the
benefit of the Banks, other than Permitted Liens. The property of Borrowers and
their Subsidiaries is subject to no Liens, other than Permitted Liens.

 

 

43

1335940v11

 

--------------------------------------------------------------------------------



5.09     Environmental Compliance. Borrowers and their Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrowers have reasonably concluded that, except as
specifically disclosed in Schedule 5.09 hereto, such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

5.10     Insurance. The properties of Borrowers and their Subsidiaries are
insured with insurance companies, which to Borrowers’ knowledge are financially
sound and reputable, not Affiliates of Borrowers, in such amounts, after giving
effect to any self-insurance compatible with the following standards, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Borrowers or the applicable Subsidiaries operate.

5.11     Taxes. Borrowers and their Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against Borrowers that would, if made, have a Material Adverse
Effect.

5.12

ERISA Compliance.

(a)       Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrowers, nothing has occurred which would prevent, or cause the
loss of, such qualification. Borrowers and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b)       There are no pending or, to the best knowledge of Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)       (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither Borrowers
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent

 

 

44

1335940v11

 

--------------------------------------------------------------------------------



under Section 4007 of ERISA); (iv) neither Borrowers nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither Borrowers nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

5.13     Subsidiaries. As of the Closing Date, Borrowers have no Subsidiaries
other than those specifically disclosed in Schedule 5.13.

5.14     Disclosure. Borrowers have disclosed to Administrative Agent all
material agreements, instruments and corporate or other restrictions to which
they or any of their Subsidiaries is subject, including, without limitation, the
material agreements filed by Parent with the Securities and Exchange Commission
and all other matters known to them, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party in connection with any Loan
Document to Administrative Agent or any Bank in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances under which they were made, not misleading.

5.15     Compliance with Laws. Each Borrower and each other Loan Party is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.16     Suspended Revenues. None of the revenues derived from any of the wells
identified on Exhibit A attached hereto are being held in suspense by any party
except for immaterial amounts of revenues that could not reasonably be expected
to have a Material Adverse Effect.

5.17     Tax Shelter Regulations. Borrowers do not intend to treat the Loans
and/or Letters of Credit and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event any Borrower determines to take any action inconsistent with such
intention, it will promptly notify Administrative Agent thereof. Accordingly, if
any Borrower so notifies Administrative Agent, such Borrower acknowledges that
the Banks may treat their Loans and/or Letters of Credit as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and each
Bank will maintain the lists and other records required by such Treasury
Regulation.

5.18     Oil and Gas Leases. The Leases which constitute any part of the
Borrowing Base Oil and Gas Properties are in full force and effect as to those
portions thereof that comprise the Borrowing Base Oil and Gas Properties except
to the extent the failure to be in full force and effect could not reasonably be
expected to have a Material Adverse Effect.

 

 

45

1335940v11

 

--------------------------------------------------------------------------------



5.19     Oil and Gas Contracts. Except: (a) as set out on Schedule 5.19 attached
hereto, and (b) as may subsequently occur and be disclosed by Borrowers in the
next Compliance Certificate delivered by Borrowers after such occurrence,
Borrowers are not obligated, by virtue of any prepayment under any contract
providing for the sale by Borrowers of Hydrocarbons which contains a
“take-or-pay” clause or under any similar prepayment agreement or arrangement,
including, “gas balancing agreements”, to deliver a material amount of
Hydrocarbons produced from the Borrowing Base Oil and Gas Properties at some
future time without then or thereafter receiving full payment therefor (i.e., in
the case of oil, not in excess of sixty days, and in the case of gas, not in
excess of ninety days). Except: (a) as set out on Schedule 5.19 attached hereto,
and (b) as may subsequently occur and be disclosed by Borrowers in the next
Compliance Certificate delivered by Borrowers after such occurrence, the
Borrowing Base Oil and Gas Properties are not subject to any contractual, or
other arrangement for the sale of crude oil which cannot be canceled on ninety
days’ (or less) notice, unless the price provided for therein is equal to or
greater than the prevailing market price in the vicinity. To the best of
Borrowers’ knowledge, the Borrowing Base Oil and Gas Properties are not subject
to any regulatory refund obligation and no facts exist which might cause the
same to be imposed.

5.20     Producing Wells. All producing wells that constitute part of the
Borrowing Base Oil and Gas Properties: (a) have been, during all times that any
such wells were operated by Borrowers or their Subsidiaries, and (b) to the
knowledge of Borrowers, have been at all other times; drilled, operated and
produced in conformity with all applicable Laws, rules, regulations and orders
of all regulatory authorities having jurisdiction, are subject to no penalties
on account of past production, and are bottomed under and are producing from,
and the well bores are wholly within, the Borrowing Base Oil and Gas Properties,
or on Oil and Gas Properties which have been pooled, unitized or communitized
with the Borrowing Base Oil and Gas Properties, except to the extent that any
noncompliance with the representations set out in this Section would not have a
Material Adverse Effect.

5.21     Purchasers of Production. The names and business addresses of the
Persons who: (a) have purchased any of Borrowers’ interests in oil and gas
produced from the Borrowing Base Oil and Gas Properties during the six calendar
months preceding the Closing Date, or (b) are considered by Borrowers to be
potential future purchasers of Borrowers’ interest in oil and gas produced from
the Borrowing Base Oil and Gas Properties, are identified on Schedule 5.21
attached hereto.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Bank shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, Borrowers, and with respect to Sections 6.01 and 6.02, each
Guarantor, shall, and shall (except in the case of the covenants set out in
Sections 6.03 and 6.22) cause each Subsidiary to:

6.01     Financial Statements. Deliver to Administrative Agent copies of the
following, in form and detail satisfactory to Administrative Agent:

 

 

46

1335940v11

 

--------------------------------------------------------------------------------



(a)       as soon as available, but in any event within 120 days after the end
of each fiscal year of Borrowers, a consolidated balance sheet of Borrowers and
their Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally or regionally recognized
standing reasonably acceptable to Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and

(b)       as soon as available, but in any event within 60 days after the end of
each fiscal quarter of each fiscal year of Borrowers, a consolidated balance
sheet of Borrowers and their Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal quarter and for the portion of Borrowers’
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of Borrowers as fairly presenting the
financial condition, results of operations, stockholders’ equity and cash flows
of Borrowers and their Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

6.02     Certificates; Other Information. Deliver to Administrative Agent copies
of the following, in form and detail satisfactory to Administrative Agent:

(a)       concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Borrowers;

(b)       promptly after any request by Administrative Agent, copies of any
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of Borrowers by
independent accountants in connection with the accounts or books of Borrowers;

(c)       promptly after Borrowers have notified Administrative Agent of any
intention by Borrowers to treat the Loans and/or Letters of Credit and related
transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or any
successor form;

(d)       commencing on July 3, 2008 and continuing thereafter on the last day
of each June and December, a report of Borrower’s commodity hedge position at
the end of each such 6-month period; and

(e)       federal income tax returns for Borrowers and each Guarantor within 30
days after the date such returns are required to be filed with the IRS; provided
that, if

 

 

47

1335940v11

 

--------------------------------------------------------------------------------



such date is extended in accordance with the Code or IRS rules and regulations,
then Borrowers or such Guarantor shall deliver such federal income tax returns
within thirty (30) days after the last day of such extension.

 

6.03

Notices.

 

Promptly notify Administrative Agent:

 

 

(a)

of the occurrence of any Default;

(b)       of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Borrowers or any Subsidiary
(ii) any dispute, litigation, investigation, proceeding or suspension between
Borrowers or any Subsidiary and any Governmental Authority which could
reasonably be expected to result in a judgment (or expressly asserts a claim)
against any Borrowers or any Subsidiary in the amount of $100,000 or more; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting Borrowers or any Subsidiary, including pursuant to any
applicable Environmental Laws which could reasonably be expected to result in a
judgment (or expressly asserts a claim) against any Borrowers or any Subsidiary
in the amount of $100,000 or more;

 

(c)

of the occurrence of any ERISA Event; and

(d)       of any material change in accounting policies or financial reporting
practices by Borrowers or any Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrowers setting forth details of the occurrence
referred to therein and stating what action Borrowers have taken and proposes to
take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe in reasonable detail any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities to the extent the failure to
pay and discharge such obligations and liabilities could reasonably be expected
to have a Material Adverse Effect, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Borrowers, such Subsidiary or Loan Party; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
Borrowers; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

 

48

1335940v11

 

--------------------------------------------------------------------------------



6.05     Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06     Maintenance of Properties. Use commercial reasonable efforts as a
non-operator to (a) maintain, preserve and protect all of its properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities; and (d) cause its tangible property relating to the Borrowing Base
Oil and Gas Properties to be maintained in good repair and condition, cause all
necessary replacements thereof to be made, and cause such property to be
operated in a good and workmanlike manner in accordance with standard industry
practices, unless the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

6.07     Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrowers, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons and providing for not less than thirty days’ prior notice to
Administrative Agent of termination, lapse or cancellation of such insurance.

6.08     Compliance with Laws. Comply in all material respects with the
requirements of all Laws, and all orders, writs, injunctions and decrees
applicable to it or to its business (including continuing its qualification with
the Minerals Management Service, the Bureau of Land Management and the Bureau of
Indian Affairs, if applicable) or property (including the Borrowing Base Oil and
Gas Properties), except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09     Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrowers or such Subsidiary, as the case may be; and
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrowers or such Subsidiary, as the case may be. Borrowers
shall maintain at all times books and records pertaining to the Collateral in
such detail, form and scope as Administrative Agent shall reasonably require.

6.10     Inspection Rights. Permit representatives and independent contractors
of Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating

 

 

49

1335940v11

 

--------------------------------------------------------------------------------



records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, and make all financial records and other records relating to
the Borrowing Base Oil & Gas Properties available for inspection, all at the
expense of Borrowers and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to
Borrowers; provided that, unless an Event of Default exists, no more than one
inspection during any calendar year shall be at Borrowers’ expense. When an
Event of Default exists Administrative Agent (or any of its respective
representatives or independent contractors) may do any of the foregoing at the
expense of Borrowers at any time during normal business hours and upon
reasonable advance notice.

6.11     Use of Proceeds. Use the proceeds of the Loans for the repayment of the
Existing Debentures in an aggregate principal amount of $6,300,000 plus accrued
interest, cause the acquisition of the Indebtedness under the Existing Loan
Agreement and Existing Note, complete repayment of the Indebtedness under the
Seller Notes in an amount not to exceed $1,004,672.15 in the aggregate of
principal and accrued and unpaid interest thereon, transaction costs, fees and
expenses related to this Agreement and the transactions contemplated hereby, the
acquisition, development and exploration of the Borrowing Base Oil and Gas
Properties, capital expenditures, general corporate purposes and Letters of
Credit and not in contravention of any Law or of any Loan Document.

6.12     Accounts. Maintain with Administrative Agent its primary deposit
accounts, cash management and collection and lockbox services.

6.13     Additional Borrowers and New Guarantors. Notify Administrative Agent at
the time that any Business Entity becomes a Subsidiary of any Borrower, and
promptly thereafter (and in any event within thirty days), cause such Person (a)
at Administrative Agent’s option, in its sole discretion, to either become (i) a
Borrower hereunder by executing and delivering to Administrative Agent a
counterpart of the Joinder Agreement or such other document as Administrative
Agent shall deem appropriate; provided that such other document does not alter
or affect Borrowers’ right and obligations hereunder or (ii) a Guarantor by
executing and delivering to Administrative Agent a counterpart of the Guaranty
or such other document as Administrative Agent and Borrowers shall deem
appropriate for such purpose, and (b) deliver to Administrative Agent documents
of the types and in substantially the same form as the documents referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Business Entity (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to
Administrative Agent.

6.14     Collateral Records. Execute and deliver promptly, and to cause each
other Loan Party to execute and deliver promptly, to Administrative Agent, from
time to time, solely for Administrative Agent’s convenience in maintaining a
record of the Collateral, such written statements and schedules as
Administrative Agent may reasonably require designating, identifying or
describing the Collateral. The failure by Borrowers or any other Loan Party,
however, to promptly give Administrative Agent such statements or schedules
shall not affect, diminish, modify or otherwise limit the Liens on the
Collateral granted pursuant to the Collateral Documents.

 

 

50

1335940v11

 

--------------------------------------------------------------------------------



6.15     Security Interests. Defend, and cause each other Loan Party to defend,
the Collateral against all claims and demands of all Persons at any time
claiming the same or any interest therein. Borrowers shall, and shall cause each
other Loan Party to, comply with the requirements of all state and federal laws
in order to grant to Administrative Agent valid and perfected first priority
security interests in the Collateral, with perfection, in the case of any
investment property being effected by giving Administrative Agent control of
such investment property, rather than by the filing of a UCC financing statement
with respect to such investment property. Administrative Agent is hereby
authorized by Borrowers to file any UCC financing statements covering the
Collateral whether or not Borrowers’ signatures appear thereon. Borrowers shall,
and shall cause each other Loan Party, to do whatever Administrative Agent may
reasonably request, from time to time, to effect the purposes of this Agreement
and the other Loan Documents, including filing notices of liens, UCC financing
statements, fixture filings and amendments, renewals and continuations thereof;
cooperating with Administrative Agent’s representatives; keeping stock or
ownership records; obtaining waivers from landlords and mortgagees and from
warehousemen and their landlords and mortgages; and, paying claims which might,
if unpaid, become a Lien on the Collateral.

6.16     Title Defects. Cure any title defects to the Borrowing Base Oil and Gas
Properties material in value, in the reasonable opinion of Administrative Agent,
within ninety days after receipt of written notice thereof from Administrative
Agent and, in the event any title defects are not cured in a timely manner, pay
all related costs and fees reasonably incurred by Administrative Agent in curing
any such title defects. In the event that Borrowers are unable to cure a title
defect, Borrowers shall have the ability to substitute additional collateral;
provided that Borrowers’ ability to substitute such collateral is subject to the
full satisfaction of Administrative Agent, including, without limitation in full
compliance with the requirements described in Section 2.04. Furthermore, after
identification and prior to the cure of any such title defect, Administrative
Agent may redetermine the Borrowing Base to reflect the amount of such title
defect.

6.17     Maintenance of Tangible Property. Use commercial reasonable efforts as
a non-operator to maintain all of its tangible property relating to the
Borrowing Base Oil and Gas Properties in good repair and condition and make all
necessary replacements thereof and operate such property in a prudent and
workmanlike manner in accordance with standard industry practices, unless the
failure to do so would not have a Material Adverse Effect on any Borrower or the
value of any Borrowing Base Oil and Gas Property.

6.18     Inspection of Tangible Assets/Right of Audit. Permit any authorized
representative of Administrative Agent to visit and inspect (at the risk of
Administrative Agent) the Borrowing Base Oil and Gas Properties, and/or to audit
the books and records of Borrowers or any other Loan Party related to the
Borrowing Base Oil and Gas Properties during normal business hours, at the
expense of Administrative Agent and during normal business hours following
reasonable advance notice.

6.19     Leases. Keep and continue all Leases comprising the Borrowing Base Oil
and Gas Properties and related contracts and agreements relating thereto in full
force and effect in accordance with the terms thereof and not permit the same to
lapse or otherwise become impaired for failure to comply with the obligations
thereof, whether express or implied;

 

 

51

1335940v11

 

--------------------------------------------------------------------------------



provided, however, that this provision shall not prevent Borrowers from
abandoning and releasing any such Leases upon their termination as the result of
cessation of production in paying quantities that did not result from Borrowers’
failure to maintain such production as a reasonably prudent operator. Subject to
the approval by Administrative Agent, Borrowers shall have the right to replace
Leases that lapse or become impaired.

6.20     Operation of Borrowing Base Oil and Gas Properties. Operate or, to the
extent that the right of operation is vested in others, exercise all reasonable
efforts to require the operator to operate the Borrowing Base Oil and Gas
Properties and all wells drilled thereon and that may hereafter be drilled
thereon, continuously and in a prudent and workmanlike manner and in accordance
with all Laws of the State in which the Borrowing Base Oil and Gas Properties
are situated and the United States of America, as well as all rules,
regulations, and Laws of any governmental agency having jurisdiction to regulate
the manner in which the operation of the Borrowing Base Oil and Gas Properties
shall be carried on, and comply with all terms and conditions of the Leases it
now holds, and any assignment or contract obligating Borrowers in any way with
respect to the Borrowing Base Oil and Gas Properties, except for any such
non-compliance that could not reasonably be expected to have a Material Adverse
Effect; but nothing herein shall be construed to empower Borrowers to bind
Administrative Agent or any Bank to any contract obligation, or render
Administrative Agent or any Bank in any way responsible or liable for bills or
obligations incurred by Borrower.

6.21     Change of Purchasers of Production. Concurrently with the delivery of
(and as part of) the annual Compliance Certificate, and at any other time that
Administrative Agent may reasonably request in writing, Borrowers shall notify
Administrative Agent in writing of the identity and address of each Person who:
(a) has purchased any of Borrowers’ interests in oil and gas produced from the
Borrowing Base Oil and Gas Properties during the six calendar months preceding
such anniversary of the Closing, or (b) are considered by Borrowers to be
potential future purchasers of Borrowers’ interest in oil and gas produced from
the Borrowing Base Oil and Gas Properties and, if requested by Administrative
Agent, shall provide Administrative Agent with Transfer Order Letters executed
by Borrowers and addressed to such purchasers of production.

6.22     Hedging. Enter into and maintain at all times during the term of this
Agreement, Swap Contracts (as Permitted Swap Contracts) that have been entered
into by Borrowers prior to or contemporaneously with the Closing Date on terms
otherwise acceptable to Administrative Agent in its sole discretion.

6.23     Title and Liens. Satisfy at all times the requirements set forth in
Section 4.02(d) with regard to title and the Liens covering the Borrowing Base
Oil and Gas Properties.

6.24     Subordinated Obligations. Pay the Subordinated Obligations (as defined
in the Subordination Agreement) with the net proceeds from the issuance of any
capital stock of any Borrower before using the net proceeds for any other
purpose until such Subordinated Obligations are paid in full.

 

 

52

1335940v11

 

--------------------------------------------------------------------------------



ARTICLE VII

NEGATIVE COVENANTS

So long as any Bank shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrowers shall not, nor shall they permit any
Subsidiary to, directly or indirectly:

7.01     Liens. Create, incur, assume or suffer to exist, any Lien upon any of
its Borrowing Base Oil and Gas Properties, or any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a)       Liens pursuant to any Loan Document, including Liens in favor of any
Approved Counterparty;

(b)       Liens existing on the date hereof and listed on Schedule 7.01 hereto
and Liens on the same assets in connection with refinancings permitted by
Section 7.03(b);

(c)       Liens for taxes, assessments, or other governmental charges or levies
not yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d)       operators,’ non-operators,’ vendors,’ carriers,’ warehousemen’s,
mechanics,’ materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business or which are incident to the exploration,
development, operation, and maintenance of the Borrowing Base Oil and Gas
Properties, not overdue for a period of more than thirty days or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e)       pledges or deposits in the ordinary course of business or Liens in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

(f)        deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

(g)       easements, rights-of-way, restrictions, servitudes, permits,
conditions, covenants, exceptions, or reservations and other similar
encumbrances, defects, irregularities, and deficiencies in title affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

(h)       Liens securing Indebtedness permitted under Section 7.03(d); provided
that, (i) such Liens do not at any time encumber any property other than the
property sold

 

 

53

1335940v11

 

--------------------------------------------------------------------------------



to the Loan Party by the seller of the property financed by such Indebtedness
and (ii) the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired on the date of
acquisition; and

 

(i)

Liens securing Indebtedness permitted under Section 7.03(e).

7.02

Investments. Make any Investments, except:

(a)       Investments held by Borrowers in the form of cash equivalents or
short-term marketable debt securities;

(b)       advances to officers, directors and employees of any Borrower in an
aggregate amount not to exceed $50,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes;

(c)       Investments of any Borrowers in any wholly-owned Subsidiary and
Investments of any wholly-owned Subsidiary in any Borrower or in another
wholly-owned Subsidiary;

(d)       Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss; and

 

(e)

Investments in Oil and Gas Properties.

7.03

Indebtedness. Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)

Indebtedness under the Loan Documents;

(b)       Indebtedness outstanding on the date hereof and listed on Schedule
7.03 hereto and refinancings thereof; provided that the principal amount of such
Indebtedness may not be increased at any time except to increase such principal
amount by interest paid in kind and transaction expenses in connection with such
refinancings;

(c)       Obligations (contingent or otherwise) of Borrowers arising under
Permitted Swap Contracts;

(d)       Indebtedness in respect of capital leases and purchase money
obligations for fixed assets within the limitations set out in Section 7.01(h);
provided that, the aggregate amount of all such Indebtedness at any one time
outstanding may not exceed $100,000; and

(e)       Indebtedness associated with bonds, surety obligations or sinking
funds required by any Governmental Authority or operators in connection with the
operation of the Borrowing Base Oil and Gas Properties; and

 

 

54

1335940v11

 

--------------------------------------------------------------------------------



(f)        Indebtedness owed by Loan Parties to other Loan Parties to the extent
such Indebtedness is unsecured and no payments of principal or interest
thereunder are made without the consent of the Required Banks.

7.04     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into, another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person or permit a Change of Control
to occur with regard to any Loan Party; provided that, with the Administrative
Agent’s prior written consent (not to be unreasonably withheld), Loan Parties
may merge or consolidate with and into other Loan Parties, so long as a Borrower
is the surviving entity resulting from any merger or consolidation involving
such Borrower and, provided that Borrowers may dissolve EnerJex Development,
LLC.

7.05     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except for the following:

(a)       Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)       sales, leases, assignments, transfers or disposals of, in one or any
series of related transactions, any portion of the Borrowing Base Oil and Gas
Properties, whether now owned or hereafter acquired, including transfers to
Affiliates, which, in the aggregate, do not exceed $250,000 during any period
beginning on the date of Administrative Agent’s written notice to Borrowers
pursuant to Section 2.04 of a Borrowing Base redetermination (except that the
first such period shall begin on the Closing Date) and ending on the date of the
next such written notice from Administrative Agent to Borrowers;

 

(c)

sales of Hydrocarbons in the ordinary course of business;

(d)       Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(e)       Dispositions of property by any Borrower or Subsidiary to any Borrower
or to a wholly-owned Subsidiary, provided that, if the transferor of such
property is a Borrower or a Guarantor, the transferee thereof must either be a
Borrower or a Guarantor and each such party has contemporaneously therewith
executed and delivered all Collateral Documents requested by Administrative
Agent; and

(f)        Disposition of the Gas City project Oil and Gas Properties identified
on Schedule 7.05(f) attached hereto.

provided that any Disposition pursuant to clauses (a) through (f) shall be for
fair market value.

7.06     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so
except with respect to Indebtedness

 

 

55

1335940v11

 

--------------------------------------------------------------------------------



described as Subordinated Obligations under the Subordination Agreement, to the
extent permitted by the Subordination Agreement, if at all, and so long as no
Event of Default has occurred and is continuing, or would result therefrom, the
Payment in Full (as defined in the Subordination Agreement) of the Subordinated
Obligations.

7.07     Change in Nature of Business. Engage in any material line of business
substantially different from those lines of businesses is conducted by Borrowers
and their Subsidiaries on the date hereof or reasonably related lines of
businesses.

7.08     Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of any Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrowers or such Subsidiary as would be obtainable by Borrowers or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, except employment agreements with Borrowers’ officers
and directors on terms approved by the applicable Governing Body.

7.09     Margin Regulations. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System of the United States) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.10     Pooling or Unitization. Voluntarily pool or unitize all or any part of
the Borrowing Base Oil and Gas Properties where the pooling or unitization would
result in any diminution of any Borrower’s net revenue interest in production
from the pooled or unitized lands, without Administrative Agent’s prior consent.
Any unitization, pooling or communitization or other action or instrument in
violation of this Section 7.10 shall be of no force or effect against
Administrative Agent or any Bank.

7.11     Hedging. Enter into or maintain in effect during the term of this
Agreement, Swap Contracts except for Permitted Swap Contracts.

 

7.12

Financial Covenants

(a)       Current Ratio. Permit as of September 30, 2008, and as of the last day
of each fiscal quarter thereafter, its ratio of Borrowers’ and their
Subsidiaries’ consolidated Current Assets plus the Available Amount to
Borrowers’ and their Subsidiaries’ consolidated Current Liabilities (but
excluding any Current Liabilities that constitute Obligations), calculated in
accordance with the GAAP, to be less than 1.00 to 1.00.

(b)       Senior Funded Debt to EBITDA Ratio. For the quarterly periods ending
June 30, 2008, September 30, 2008, December 31, 2008, and March 31, 2009, permit
the ratio of Senior Funded Debt to Borrowers’ and their Subsidiaries’
consolidated EBITDA for that preceding quarter to be greater than 5.00:1.00, or
permit, as of the last day of each fiscal quarter after June 30, 2009, the ratio
of Senior Funded Debt as of such date to Borrowers’ and their Subsidiaries’
consolidated EBITDA for the 12 month period ending on such date to be greater
than 4.00:1.00. For the purpose of calculating the foregoing ratio, EBITDA will
be annualized by: (i) multiplying by 4 for the three-month period ending
June 30, 2008, (ii) multiplying by 2 for the six-month period ending

 

 

56

1335940v11

 

--------------------------------------------------------------------------------



September 30, 2008, and (iii) multiplying by 1.33 for the nine-month period
ending December 31, 2008. For the twelve-month period ending March 31, 2009, and
for each period thereafter, EBITDA will be calculated based on actual EBITDA for
the previous four fiscal quarters.

(c)       Interest Coverage Ratio. Permit the ratio of Borrowers’ and their
Subsidiaries’ consolidated EBITDA for each fiscal quarter ending on
September 30, 2008 and the last day of each fiscal quarter thereafter to
Interest Expense for that quarter to be less than 2.50:1.00.

 

ARTICLE VIII

THE AGENTS

8.01     Authorization and Action. Each Bank hereby irrevocably appoints and
authorizes Administrative Agent to act on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to or required of Administrative Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. As to any matters not
expressly provided for by this Agreement or the other Loan Documents (including,
without limitation, enforcement or collection of the Notes), Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and, as between such
Administrative Agent and the Banks, shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Banks, and such
instructions shall be binding upon all Banks and all holders of Notes; provided,
however, that Administrative Agent shall not be required to take any action
which exposes Administrative Agent to personal liability or which is contrary to
this Agreement, the other Loan Documents or applicable law.

8.02     Administrative Agent’s Reliance, Etc. NEITHER ANY ADMINISTRATIVE AGENT
NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE TO ANY
BANK FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (I) WITH THE CONSENT OR AT THE
REQUEST OF THE REQUIRED BANKS OR (II) IN THE ABSENCE OF ITS OR THEIR OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT (IT BEING THE EXPRESS INTENTION OF THE PARTIES
THAT NEITHER ADMINISTRATIVE AGENT NOR ITS DIRECTORS, OFFICERS, AGENTS AND
EMPLOYEES SHALL HAVE ANY LIABILITY FOR ACTIONS AND OMISSIONS UNDER THIS SECTION
8.02 RESULTING FROM THEIR SOLE ORDINARY OR CONTRIBUTORY NEGLIGENCE). Without
limitation of the generality of the foregoing, Administrative Agent: (i) may
treat the payee of each Note as the holder thereof until Administrative Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form satisfactory to such Administrative Agent; (ii) may consult
with legal counsel (including counsel for Borrowers or any of their
Subsidiaries), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (iii) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for any statements, warranties or representations made
in or in connection with this Agreement or the other Loan Documents; (iv) except
as otherwise expressly provided herein, shall not have

 

 

57

1335940v11

 

--------------------------------------------------------------------------------



any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents or to inspect the property (including the books and records) of
Borrowers and their Subsidiaries; (v) shall not be responsible to any Bank for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or the other Loan Documents or any other instrument
or document furnished pursuant hereto or thereto; and (vi) shall incur no
liability under or in respect of this Agreement or the other Loan Documents by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopier, cable or telex) reasonably believed by it
to be genuine and signed or sent by the proper party or parties; and (vii) the
provisions of this Section 8.02 shall survive the termination of this Agreement
and/or the payment or assignment of any of the Indebtedness under this
Agreement.

8.03     Administrative Agent and its Affiliates. With respect to its
Commitment, the Credit Extensions made by it and the Note issued to it as a
Bank, Administrative Agent shall have the same rights and powers under this
Agreement or the other Loan Documents as any other Bank and may exercise the
same as though it were not Administrative Agent. The term “Bank” or “Banks”
shall, unless otherwise expressly indicated, include each Administrative Agent
in its individual capacity. Administrative Agent and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with Borrowers, any of their respective
Subsidiaries and any Person who may do business with or own securities of
Borrowers, any of its respective Subsidiaries, all as if Administrative Agent
were not Administrative Agent and without any duty to account therefor to the
Banks.

8.04     Bank Credit Decision. Each Bank acknowledges and agrees that it has,
independently and without reliance upon the Administrative Agent and based on
the Financial Statements referred to in Section 5.05 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank also acknowledges and agrees
that it will, independently and without reliance upon the Administrative Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents.

8.05     Administrative Agent Indemnity. Administrative Agent shall not be
required to take any action hereunder or to prosecute or defend any suit in
respect of this Agreement or the other Loan Documents unless indemnified to
Administrative Agent’s satisfaction by the Banks against loss, cost, liability
and expense.  If any indemnity furnished to Administrative Agent shall become
impaired, it may call for additional indemnity and cease to do the acts
indemnified against until such additional indemnity is given. IN ADDITION, THE
BANKS AGREE TO PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT
(TO THE EXTENT NOT REIMBURSED BY BORROWERS), RATABLY ACCORDING TO THE RESPECTIVE
PRINCIPAL AMOUNTS OF THE NOTES THEN HELD BY EACH OF THEM (OR IF NO NOTES ARE AT
THE TIME OUTSTANDING, RATABLY ACCORDING TO EITHER (I) THE RESPECTIVE AMOUNTS OF
THEIR COMMITMENTS, OR (II) IF NO COMMITMENTS ARE OUTSTANDING, THE RESPECTIVE
AMOUNTS OF THE COMMITMENTS IMMEDIATELY PRIOR TO THE TIME THE COMMITMENTS CEASED
TO BE OUTSTANDING), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,

 

 

58

1335940v11

 

--------------------------------------------------------------------------------



COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ADMINISTRATIVE AGENT IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY ACTION TAKEN OR OMITTED UNDER ARTICLE II OF
THIS AGREEMENT); PROVIDED, THAT NO BANK SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM ADMINISTRATIVE AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. Each Bank agrees, however, that it expressly
intends, under this Section 8.05, to indemnify Administrative Agent ratably as
aforesaid for all such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements arising out of or
resulting from Administrative Agent’s ordinary or contributory negligence.
Without limitation of the foregoing, each Bank agrees to reimburse
Administrative Agent promptly upon demand for its ratable share of any out of
pocket expenses (including reasonable counsel fees) incurred by Administrative
Agent in connection with the preparation, execution, administration, or
enforcement of, or legal advice in respect of rights or responsibilities under,
this Agreement and the other Loan Documents to the extent that Administrative
Agent is not reimbursed for such expenses by Borrowers. The provisions of this
Section 8.05 shall survive the termination of this Agreement and/or the payment
or assignment of any of the Indebtedness under this Agreement.

8.06     Successor Agents. Administrative Agent may resign at any time by giving
written notice thereof to the Banks and Borrowers and may be removed as
Administrative Agent under this Agreement and the other Loan Documents at any
time with or without cause by the Required Banks. Upon any such resignation or
removal, the Required Banks with the concurrence of Borrowers shall have the
right to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within thirty (30) calendar days after the
retiring Administrative Agent’s giving of notice of resignation or the Required
Banks’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks and with the concurrence of
Borrowers, appoint a successor Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder and under the other Loan Documents
by a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. After any retiring Administrative Agent’s
resignation or removal as Administrative Agent hereunder and under the other
Loan Documents, the provisions of this Article VIII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement and the other Loan Documents.

8.07     Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default hereunder unless
Administrative Agent shall have received notice from a Bank or Borrowers
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default.” If Administrative Agent receives such a notice,
Administrative Agent shall give notice thereof to the Banks; provided, however,
if such

 

 

59

1335940v11

 

--------------------------------------------------------------------------------



notice is received from a Bank, Administrative Agent also shall give notice
thereof to Borrowers. The Administrative Agent shall be entitled to take action
or refrain from taking action with respect to such Default as provided in
Section 8.01 and Section 8.02.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01

Events of Default. Any of the following shall constitute an Event of Default:

(a)       Non-Payment. Borrowers or any other Loan Party fail to pay when and as
required to be paid herein, any amount of principal or interest on any Loan, or
any L/C Obligation or any fee due hereunder, or within three (3) Business Days
after notice from Administrative Agent for any other amount payable hereunder or
under any other Loan Document; or

(b)       Specific Covenants. Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10
or Article VII; or

(c)       Other Covenants. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after Borrowers receive written notice thereof from
Administrative Agent or any event of default occurs and is continuing under any
other Loan Document for thirty (30) days after Borrowers receive written notice
thereof from Administrative Agent; or

(d)       Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrowers or any other Loan Party herein, in any other Loan Document, or in any
document delivered by or on behalf of a Loan Party in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed; or

(e)       Cross-Default. (i) Borrowers or any other Loan Party (A) fail to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and after any applicable grace period, in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $100,000 or (B) fail to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, and, as a result thereof, the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or Administrative Agent on behalf of such holder or
holders or beneficiary or beneficiaries) cause such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made prior to its stated maturity, or such
Guarantee to become

 

 

60

1335940v11

 

--------------------------------------------------------------------------------



payable or cash collateral in respect thereof to be demanded; or (ii) there
occurs under any Permitted Swap Contract an Early Termination Date (as defined
in such Permitted Swap Contract) resulting from any event of default under such
Swap Contract as to which any Borrower or any Subsidiary is the Defaulting Party
(as defined in such Permitted Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Borrower or any subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by any Borrower or such Subsidiary as a result thereof is greater
than $100,000; or

(f)        Insolvency Proceedings, Etc. Any Loan Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or

(g)       Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty days
after its issue or levy; or

(h)       Judgments. There is entered against any Loan Party (i) one or more
final, non-appealable, judgments or orders for the payment of money in an
aggregate amount exceeding $500,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i)        ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $100,000, or
(ii) any Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $100,000; or

 

 

61

1335940v11

 

--------------------------------------------------------------------------------



(j)        Invalidity of Loan Documents. Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or prior to satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party contests in any manner the validity
or enforceability of any Loan Document; or any Loan Party denies that it has any
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document, or any Lien with respect to any portion
of the Collateral intended to be secured thereby ceases to be, or, subject to
Section 7.01, is not, valid, perfected and prior to all other Liens or is
terminated other than in accordance with the Loan Documents, revoked or declared
void; or

(k)       Change of Control. There occurs any Change of Control with respect to
any Loan Party; or

(l)        Material Adverse Effect. There occurs any event or circumstance that
has a Material Adverse Effect.

9.02     Remedies Upon Event of Default. If any Event of Default occurs,
Administrative Agent may take any or all of the following actions:

(a)       declare the commitment of the Banks to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)       declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, all L/C Obligations and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by Borrowers;

(c)       require that Borrower Cash Collateralize the then outstanding amount
of the L/C Obligations; and

(d)       exercise all rights and remedies available to it under the Loan
Documents or applicable law;

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of the Banks to make Loans and any obligation of the L/C
Issuer to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of
Borrowers to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of
Administrative Agent.

9.03     Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set out in the proviso

 

 

62

1335940v11

 

--------------------------------------------------------------------------------



to Section 9.02), any amounts received on account of the Obligations shall be
applied by Administrative Agent in the following order:

(a)       First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including Attorney Costs and
amounts payable under Article III) payable to Administrative Agent under the
Loan Documents;

(b)       Second, to payment of that portion of the Obligations constituting
accrued and unpaid interest and fees on the Loans and L/C Advances;

(c)       Third, pari passu to payment of (i) that portion of the Obligations
constituting unpaid principal of the Loans and L/C Advances and (ii) the
obligations owing an Approved Counterparty in connection with a Permitted Swap
Contract;

(d)       Fourth, to the L/C Issuer, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit; and

(e)       Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to Borrowers or as otherwise required by Law.

Subject to Section 2.03(e), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause (d) above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set out above.

ARTICLE X

MISCELLANEOUS

10.01   Amendments, Etc. Subject to Section 10.18, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by Borrowers or any other Loan Party therefrom, shall be effective
unless in writing signed by Administrative Agent, the Required Banks and
Borrowers or the applicable Loan Party, as the case may be, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

10.02

Notices and Other Communications; Facsimile Copies.

(a)       General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered, to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, specified for such Person on Schedule 10.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if

 

 

63

1335940v11

 

--------------------------------------------------------------------------------



delivered by hand or by courier, upon delivery; (B) if delivered by mail, four
Business Days after deposit in the mails, postage prepaid; (C) if delivered by
facsimile, when sent and the sender has received electronic confirmation of
error free receipt; and (D) if delivered by electronic mail (which form of
delivery is subject to the provisions of subsection (c) below), when delivered;
provided, however, that notices and other communications to Administrative Agent
pursuant to Article II shall not be effective until actually received by
Administrative Agent. In no event shall a voicemail message be effective as a
notice, communication or confirmation hereunder. Notwithstanding anything to the
contrary under this Agreement, any provision relating to any notices, requests
and other communications to be made by Administrative Agent to any Borrower
shall only be required to be made to Parent, and Administrative Agent shall only
be required to rely on notices, requests and other communications from Parent on
behalf of itself and the other Borrowers and not from any other Borrower.

(b)       Effectiveness of Facsimile Documents and Signatures. Loan Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Banks and Administrative Agent. Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(c)       Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements, and to distribute Loan Documents for execution by the
parties thereto, and may not be used for any other purpose.

(d)       Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely and act upon any notices (including telephonic Request for
Credit Extension) purportedly given by or on behalf of Borrowers even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. BORROWERS SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS
ADMINISTRATIVE AGENT AND ITS AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES,
COUNSEL, LENDERS AND ATTORNEYS-IN-FACT FROM ALL LOSSES, COSTS, EXPENSES AND
LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH SUCH REQUEST
PURPORTEDLY GIVEN BY OR ON BEHALF OF BORROWERS. All telephonic notices to and
other communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.

10.03   No Waiver; Cumulative Remedies. No failure by Administrative Agent or
any Bank to exercise, and no delay by Administrative Agent or any Bank in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further

 

 

64

1335940v11

 

--------------------------------------------------------------------------------



exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.04   Attorney Costs and Expenses. Borrowers agree (a) to pay or reimburse
Administrative Agent for all reasonable costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse
Administrative Agent for all reasonable costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such reasonable costs and expenses incurred during any “workout” or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs of Administrative Agent, the L/C Issuer and the Banks. The foregoing costs
and expenses shall include all search, filing, recording, and fees and taxes
related thereto, and other reasonable out-of-pocket expenses related thereto
incurred by Administrative Agent and the reasonable cost of independent public
accountants and other outside experts retained by Administrative Agent in
connection therewith. The agreements in this Section shall survive the
termination of the Commitment and repayment of all other Obligations.

10.05   Indemnification by Borrowers. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, BORROWERS SHALL PROTECT, DEFEND, INDEMNIFY
AND HOLD HARMLESS ADMINISTRATIVE AGENT AND ITS AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, COUNSEL, LENDERS AND ATTORNEYS-IN-FACT (COLLECTIVELY THE
“INDEMNITEES”) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES
AND DISBURSEMENTS (INCLUDING ATTORNEY COSTS OF SUCH INDEMNITEE) OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY AT ANY TIME BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST ANY SUCH INDEMNITEE IN ANY WAY RELATING TO OR ARISING OUT OF OR IN
CONNECTION WITH (A) THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE OR
ADMINISTRATION OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT, LETTER OR INSTRUMENT
DELIVERED BY OR ON BEHALF OF A LOAN PARTY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED THEREBY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY, (B) ANY COMMITMENT, LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (C) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY BORROWERS OR
ANY OTHER LOAN PARTY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
BORROWERS OR ANY OTHER LOAN PARTY, OR (D) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION,

 

 

65

1335940v11

 

--------------------------------------------------------------------------------



INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY (INCLUDING ANY INVESTIGATION OF, PREPARATION
FOR, OR DEFENSE OF ANY PENDING OR THREATENED CLAIM, INVESTIGATION, LITIGATION OR
PROCEEDING) AND REGARDLESS OF WHETHER INDEMNITEE IS A PARTY THERETO (ALL THE
FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. NO INDEMNITEE
SHALL BE LIABLE FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES RELATING, DIRECTLY OR
INDIRECTLY, TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
CLOSING DATE). THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF
THE COMMITMENT AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER
OBLIGATIONS. ALL AMOUNTS DUE UNDER THIS SECTION 10.05 SHALL BE PAYABLE WITHIN
TEN BUSINESS DAYS AFTER DEMAND THEREFOR.

10.06   Payments Set Aside. To the extent that any payment by or on behalf of
Borrowers is made to a Bank, or a Bank exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by a Bank in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such set-off had not occurred.

 

10.07

Successors and Assigns; Participation; Purchasing Banks.

(a)       Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party; and all covenants, promises and agreements by or on behalf of
Borrowers, the Administrative Agent or the Banks that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
permitted assigns. Borrowers may not assign or transfer any of their rights or
obligations hereunder without the written consent of all the Banks.

(b)       Each Bank may, without the consent of, but with notice to, Borrowers,
sell participations to one or more banks or other financial institutions in all
or a portion of its rights and obligations under this Agreement and the other
Loan Documents (including, without limitation, all or a portion of its
Commitment, the Loans owing to it, and the Notes held by it); provided, however,
that (i) the selling Bank’s obligations under this Agreement and the other Loan
Documents shall remain unchanged, (ii) such Bank shall remain solely responsible
to the other parties hereto for the performance of such

 

 

66

1335940v11

 

--------------------------------------------------------------------------------



obligations, (iii) Borrowers, the Administrative Agent, and the other Banks
shall continue to deal solely and directly with the selling Bank in connection
with such Bank’s rights and obligations under this Agreement and the other Loan
Documents, (iv) the selling Bank shall remain the holder of its Note(s) for all
purposes of this Agreement, and (v) no participant under any such participation
shall have any right to approve any amendment or waiver of any provision of this
Agreement or any Note, or any consent to any departure by the Borrowers
therefrom, except to the extent that such amendment, waiver or consent would
reduce to the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any regularly scheduled payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation. Borrowers agree that each
participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Bank. A participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than a Bank would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent.

(c)       With the prior written consent of Borrowers and the Administrative
Agent, each Bank may assign to one or more banks or other financial institutions
(a “Purchasing Bank”), all or a portion of its interests, rights and obligations
under this Agreement and the other Loan Documents (including, without
limitation, all or a portion of its Commitment and the same portion of the Loans
at the time owing to it and the Notes held by it); provided, however, that (i)
each such Bank must first offer to Administrative Agent the right to purchase
such interests, rights and obligations as a Purchasing Bank before any such Bank
offers or agrees to assign such rights to another Bank, or any other bank or
entity, (ii) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Bank’s rights and obligations under this
Agreement and the other Loan Documents, (iii) after giving effect to such
assignment, the Purchasing Bank’s Commitment must be at least $5,000,000 (either
solely as the result of such assignment or as the result of multiple assignments
from two or more assigning Banks), (iv) the parties to each such assignment
shall execute and deliver to the Administrative Agent a Commitment Transfer
Supplement together with any Notes subject to such Commitment Transfer
Supplement, (v) the assigning Bank shall pay to Administrative Agent an
assignment fee of $3,500, (vi) an assigning Bank shall not assign a portion of
such Bank’s Commitment in an amount less than an amount equal to the lesser of
such Bank’s Commitment hereunder and $2,500,000 and (vii) if the assigning Bank
has retained any Commitment hereunder, such assigning Bank’s Commitment shall be
at least $5,000,000 after giving effect to such assignment. Upon such execution
and delivery, from and after the effective date specified in each Commitment
Transfer Supplement, which effective date shall be at least five Business Days
after the execution thereof (x) the Purchasing Bank thereunder shall be a party
hereto and, to the extent provided in such assignment, shall have the rights and
obligations of a Bank hereunder and (y) the assignor Bank thereunder shall, to
the extent provided in such assignment, be released from its obligations under
this Agreement and the other Loan Documents (and, in the case of a Commitment
Transfer Supplement covering all of the remaining portion of an assigning Bank’s
rights and obligations under this Agreement and the other Loan

 

 

67

1335940v11

 

--------------------------------------------------------------------------------



Documents, such Bank shall cease to be a party hereto). Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Bank and the
resulting adjustment of Percentage Shares arising from the purchase by such
Purchasing Bank of all or a portion of the rights and obligations of such
assigning Bank under this Agreement, the Notes and the other Loan Documents.
Notwithstanding the first sentence of this Section 10.07(c) or anything in the
form of Commitment Transfer Supplement to the contrary, the Borrowers’ approval
of the transfer from any Bank to any Purchasing Bank of all or a portion of the
assigning Bank’s interests, rights and obligations under this Agreement and the
other Loan Documents shall not be necessary at any time following and during the
continuation of an Event of Default.

(d)       The Administrative Agent shall maintain at its office a copy of each
Commitment Transfer Supplement delivered to it and a register for the
recordation of the names and addresses of the Banks and the Commitment Amount
of, and principal amount of the Loans owing to, each Bank from time to time (the
“Register”). The entries in the Register shall be conclusive, in the absence of
manifest error, and Borrowers, the Administrative Agent, and the Banks may treat
each Person whose name is recorded in the Register as a Bank hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrowers or any Bank at any reasonable time and from time to time upon
reasonable prior notice.

(e)       Upon its receipt of a Commitment Transfer Supplement executed by an
assigning Bank and a Purchasing Bank together with any Notes subject to such
Commitment Transfer Supplement and the written consent of Borrowers, if
required, and Administrative Agent to such Commitment Transfer Supplement, the
Administrative Agent shall (i) accept such Commitment Transfer Supplement, (ii)
record the information contained therein in the Register and (iii) give prompt
notice thereof to the Banks and Borrowers. Within five (5) Business Days after
receipt of such notice, Borrowers shall, at their own expense, execute and
deliver to the Administrative Agent, in exchange for the surrendered Notes,
replacement Notes dated as of the effective date of such surrendered Notes and
otherwise substantially in the form of the Notes replaced thereby payable to the
order of such Purchasing Bank in an amount equal to the Commitment assumed by it
pursuant to such Commitment Transfer Supplement and, if the assigning Bank has
retained any Commitment hereunder, replacement Notes dated as of the effective
date of the surrendered Notes and otherwise substantially in the form of the
Notes replaced thereby payable to the order of the assigning Bank in an amount
equal to the Commitment of such assigning Bank retained by it hereunder. Such
replacement Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Notes. Contemporaneously with the
delivery of the replacement Notes, the canceled Notes shall be returned to
Borrowers marked “Replaced.”

(f)        Each Bank, L/C Issuer and Administrative Agent agrees to hold any
confidential information which it may receive from the Borrowers pursuant to
this Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Banks and their respective Affiliates, (ii) to legal counsel, accountants,
and other professional advisors to such Bank, (iii) to regulatory officials,
(iv) to any Person as such Bank, L/C

 

 

68

1335940v11

 

--------------------------------------------------------------------------------



Issuer or Administrative Agent reasonably believes it is compelled to disclose
to pursuant to law, regulation, or legal process, (v) to any Person in
connection with any legal proceeding with respect to the Loans, Loan Documents
or transaction contemplated thereby to which such Bank is a party, (vi) to such
Bank’s direct or indirect contractual counterparties in swap agreements or to
legal counsel, accountants and other professional advisors to such
counterparties, and (vii) permitted by this Section; provided, with respect to
clauses (i), (ii) and (vi), that such Persons are informed of the confidential
nature thereof and instructed to keep such information confidential.
Notwithstanding any other provision herein, any Bank may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 10.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to Borrowers or any other Subsidiary of
Borrowers furnished to such Bank by or on behalf of Borrowers or any other
Subsidiary of Borrowers; provided, that prior to any such disclosure, each such
assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any confidential information relating to
Borrowers and any of its Subsidiaries received from such Bank to the same extent
as required by this Section.

(g)       Any Bank may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Bank, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

(h)       Notwithstanding anything to the contrary contained herein, if at any
time Administrative Agent assigns all of its Commitment and Loans,
Administrative Agent may, upon thirty days’ notice to Borrowers and Banks,
resign in its capacity as L/C Issuer, if Administrative Agent is also the L/C
Issuer at such time. In the event of any such resignation as L/C Issuer,
Borrowers shall be entitled to appoint from among Banks a successor L/C Issuer
hereunder; provided that, no failure by Borrowers to appoint any such successor
shall affect the resignation of Administrative Agent as L/C Issuer, as the case
may be. If Administrative Agent resigns as L/C Issuer, it shall retain all the
rights and obligations of the L/C Issuer hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require
Banks to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03.

10.08   Set-off. In addition to any rights and remedies of the Banks provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Bank is authorized at any time and from time to time, without prior notice
to Borrowers or any other Loan Party, any such notice being waived by Borrowers
(on their own behalf and on behalf of each Loan Party) to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Bank to or for the credit or the account
of the respective Loan Parties against any and all Obligations owing to such
Bank hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not any such Bank shall have made demand under this

 

 

69

1335940v11

 

--------------------------------------------------------------------------------



Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness. Each such Bank agrees to notify Borrowers
after any such set-off and application made by any such Bank; provided that, the
failure to give such notice shall not affect the validity of such set-off and
application. This Section 10.08 is subject to the provisions of Section 2.13.

10.09   Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Bank shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged, or received by any Bank exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

10.11   INTEGRATION. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS,
COMPRISES THE COMPLETE AND INTEGRATED AGREEMENT OF THE PARTIES ON THE SUBJECT
MATTER HEREOF AND THEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, WRITTEN OR ORAL,
ON SUCH SUBJECT MATTER. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT
AND THOSE OF ANY OTHER LOAN DOCUMENT, THE PROVISIONS OF THIS AGREEMENT SHALL
CONTROL; PROVIDED THAT THE INCLUSION OF SUPPLEMENTAL RIGHTS OR REMEDIES IN FAVOR
OF ADMINISTRATIVE AGENT OR ANY BANK IN ANY OTHER LOAN DOCUMENT SHALL NOT BE
DEEMED A CONFLICT WITH THIS AGREEMENT. EACH LOAN DOCUMENT WAS DRAFTED WITH THE
JOINT PARTICIPATION OF THE RESPECTIVE PARTIES THERETO AND SHALL BE CONSTRUED
NEITHER AGAINST NOR IN FAVOR OF ANY PARTY, BUT RATHER IN ACCORDANCE WITH THE
FAIR MEANING THEREOF.

10.12   Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Banks,
regardless of any investigation made by the Banks or on their behalf and
notwithstanding that such Bank may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

 

 

70

1335940v11

 

--------------------------------------------------------------------------------



10.13   Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.14

Governing Law; Submission to Jurisdiction.

(a)       THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND THE BANKS
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b)       ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING
IN HOUSTON OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, ADMINISTRATIVE AGENT, BORROWERS AND
THE BANKS CONSENT, FOR THEMSELVES AND IN RESPECT OF THEIR PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. BORROWERS, THE BANKS AND
ADMINISTRATIVE AGENT IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
BORROWERS, THE BANKS AND ADMINISTRATIVE AGENT WAIVE PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

10.15   WAIVER OF JURY TRIAL. THE PARTIES HERETO IRREVOCABLY AND VOLUNTARILY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM OR
CONTROVERSY BETWEEN ADMINISTRATIVE AGENT, BORROWER AND THE BANKS AND ANY OTHER
OBLIGOR, WHETHER ARISING IN CONTRACT, TORT OR BY STATUTE, INCLUDING
CONTROVERSIES OR CLAIMS THAT ARISE OUT OF OR RELATE, DIRECTLY OR INDIRECTLY, TO:
(I) THIS AGREEMENT, OR (II) ANY OTHER LOAN DOCUMENT. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

10.16   USA Patriot Act Notice. The Banks hereby notify the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56) signed into law October 26,

 

 

71

1335940v11

 

--------------------------------------------------------------------------------



2001 (the “USA Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow the Banks to
identify the Borrowers in accordance with the USA Patriot Act.

10.17

Time of the Essence. Time is of the essence of the Loan Documents.

10.18   Amendments or Modifications. Subject to the provisions of this Section,
the Required Banks (or the Administrative Agent with the consent in writing of
the Required Banks) and the Borrowers may enter into agreements supplemental
hereto for the purpose of adding, deleting or otherwise modifying any provisions
of the Loan Documents or changing in any manner the rights of the Banks or the
Borrower hereunder or waiving any Event of Default hereunder or consenting to
any departure of a Loan Party therefrom; provided, however, that:

(a)       no such supplemental agreement shall, without the consent of all of
the Banks:

(i)        Extend the final maturity of any Loan or extend the expiry date of
any Letter of Credit beyond the Letter of Credit Expiration Date or the Tranche
B Letter of Credit Expiration Date, as applicable, postpone any regularly
scheduled payment of principal of any Loan, forgive all or any portion of the
principal amount thereof, or reduce the rate or extend the time of payment of
interest or fees thereon or reduce the amount of any L/C Obligation or fees
thereon.

(ii)       Reduce the percentage specified in the definition of Required Banks.

(iii)      Extend the Letter of Credit Expiration Date or Tranche B Letter of
Credit Expiration Date, or reduce the amount or extend the payment date for, the
mandatory payments required under Section 2.05, or increase the Aggregate
Commitment Amount or the Commitment of any Bank hereunder, or permit the
Borrowers to assign their rights under this Agreement.

(iv)      Amend the requirement that the Borrowing Base may be increased or
reaffirmed only with the consent of all Banks.

(v)       Release any Guarantor of any Loan or, except as provided in the
Collateral Documents, release all or substantially all of the Borrowing Base Oil
and Gas Properties.

 

(vi)

Amend this Section 10.18.

(b)       No amendment of any provision of this Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent.

(c)       If, in connection with any proposed amendment, modification, waiver or
consent (a “Proposed Change”) requiring the consent of all Banks but only the
consent

 

 

72

1335940v11

 

--------------------------------------------------------------------------------



of Required Banks is obtained (any such Bank whose consent is not obtained, a
“Non-Consenting Bank”), then, upon notice to such Non-Consenting Banks and
Administrative Agent, Borrowers may require such Non-Consenting Banks to sell
and assign all of their interests, rights and obligations under this Agreement
and the other Loan Documents to one or more Persons reasonably acceptable to
Borrowers (after all of the consenting Banks have declined to acquire such
additional interests, rights and obligations or portion thereof), with the
consent of the Administrative Agent (not to be unreasonably withheld or
delayed); provided that such Non-Consenting Banks shall have received payment of
an amount equal to the outstanding principal amount of their respective Loans
and all accrued interest, fees and other amounts payable with respect thereto
through the date of sale. Such sale and assignment shall be consummated pursuant
to executed Commitment Transfer Supplements pursuant to and in accordance with
Section 10.07(c).

(d)       Banks hereby irrevocably authorize Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by Administrative
Agent upon any Collateral (x) on the date that the Commitments hereunder have
been terminated and all Obligations have been paid and discharged in full, or
(y) constituting property being sold or disposed of by any Loan Party in
compliance with the provisions of this Agreement or any other Loan Document.

10.19   Amendment and Restatement; Waiver of Existing Defaults. Administrative
Agent, L/C Issuer, and each Bank hereby waive any and all defaults or events of
default that have occurred and are continuing under the Existing Loan Agreement,
the Existing Note and the Existing Collateral Documents on the date hereof. This
Agreement amends, rearranges and restates the Existing Loan Agreement, and the
Note amends, rearranges and restates the Existing Notes. All Security
Instruments, as defined in the Assignment of Note, Liens and Security
Instruments, shall also constitute Collateral Documents, as defined in this
Agreement, and they shall continue to secure all Obligations of Borrowers
hereunder.

10.20   Controlling Provision Upon Conflict. Except as may be expressly provided
otherwise in this Agreement, in the event of a conflict between the provisions
of this Agreement and those of any other Loan Document or any other instrument
referred to in this Agreement or executed in connection with this Agreement, the
provisions of this Agreement shall control.

[Signature page follows]

 

73

1335940v11

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the date first written above.

 

ENERJEX RESOURCES, INC.

 

 

 

By: /s/ Steve Cochennet

 

Steve Cochennet

Chief Executive Officer

 

 

ENERJEX KANSAS, INC.

 

 

 

By: /s/ Steve Cochennet

 

Steve Cochennet

Chief Executive Officer

 

 

– and –

 

 

 

DD ENERGY, INC.

 

 

 

By: /s/ Steve Cochennet

 

Steve Cochennet

Chief Executive Officer

 

 

as Borrowers

 

 

 

TEXAS CAPITAL BANK, N.A.,

 

as Administrative Agent and a Bank

 

 

 

By: /s/ Jonathan Gregory

 

Jonathan Gregory,

 

Executive Vice President

 

 

 

 

 

Signature Page to Credit Agreement

 

 

--------------------------------------------------------------------------------



EXHIBIT A

BORROWING BASE OIL AND GAS PROPERTIES

[See following pages]

 

 

A - 1

Borrowing Base Oil and Gas Properties

 

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF REQUEST FOR CREDIT EXTENSION

Date: ___________, 200__

To:

Texas Capital Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July ___, 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), between EnerJex Resources, Inc., EnerJex Kansas,
Inc. and DD Energy, Inc. (collectively, “Borrowers”), Texas Capital Bank, N.A.
(“Administrative Agent”) and the other Banks party thereto.

The undersigned hereby requests (select one):

 

[

] A Loan

[

] A continuation of Loans

 

1.

On

(a Business Day).

 

2.

In the amount of $

.

 

3.

Unless not permitted under the Credit Agreement, a Eurodollar Loan with an
Interest Period of _______ months.

 

4.

The Loan requested herein complies with the proviso to the first sentence of
Section 2.01 of the Credit Agreement.

ENERJEX RESOURCES, INC.

 

By:

 

Name:

 

Title:

ENERJEX KANSAS, INC.

 

By:

 

Name:

 

Title:

DD ENERGY, INC.

 

By:

 

Name:

 

Title:

 

 

 

B - 1

Form of Request for Credit Extension

 

--------------------------------------------------------------------------------



EXHIBIT C

FORM OF NOTE

$______________________

July ___, 2008

FOR VALUE RECEIVED, ENERJEX RESOURCES, INC., ENERJEX KANSAS, INC. and DD ENERGY,
INC. (collectively, “Borrowers”), jointly and severally, hereby promise to pay
to the order of _________________________, or its registered assigns (“Bank”),
in accordance with the provisions of the Agreement (as hereinafter defined) the
principal amount of _____ MILLION AND NO/100 DOLLARS ($__________________) or so
much thereof as may be outstanding from time to time, pursuant to the terms and
conditions of that certain Credit Agreement, dated as of even date herewith (as
the same may be amended, restated, extended, or supplemented from time to time,
the “Agreement”), among Borrowers, Texas Capital Bank, N.A., as Administrative
Agent and the Banks party thereto from time to time. Capitalized terms used but
not defined in this Note have the meanings given them in the Agreement.

Borrowers promise to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Bank in Dollars in immediately available
funds at Bank’s Lending Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set out in the Agreement.

This Note is the “Note” referred to in the Agreement and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Note is
also entitled to the benefits of and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by Bank shall be evidenced by one or more Loan accounts or
records maintained by Bank in the ordinary course of business. Bank may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

Borrowers, for themselves, and their respective successors and assigns, hereby
waive diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.

 

 

C - 1

Form of Note

 

--------------------------------------------------------------------------------



ENERJEX RESOURCES, INC.

 

 

By:

 

Name:

 

Title:

 

 

ENERJEX KANSAS, INC.

 

 

By:

 

Name:

 

Title:

 

DD ENERGY, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

C - 2

Form of Note

 

--------------------------------------------------------------------------------



LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C - 3

Form of Note

 

--------------------------------------------------------------------------------



EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:_________ ,

To:

Texas Capital Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July ___, 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), between EnerJex Resources, Inc., EnerJex Kansas, Inc. and
DD Energy, Inc. (collectively, “Borrowers”), and Texas Capital Bank, N.A.
(“Administrative Agent”) and the other Banks party thereto.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                           
                                    of Borrowers, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to Administrative
Agent on behalf of Borrowers, and that:

[Use following for fiscal year-end financial statements]

1.         Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
Borrowers ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following for fiscal quarter-end financial statements]

1.         Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of Borrowers
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of Borrowers and their
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2.         The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrowers during the accounting period covered by the attached financial
statements.

3.         A review of the activities of Borrowers during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period Borrowers performed and observed all their
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, Borrowers
performed and observed each covenant and condition of the Loan Documents
applicable to them.]

 

 

D - 1

Form of Compliance Certificate

 

--------------------------------------------------------------------------------



--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.         The representations and warranties of Borrowers contained in Article
V of the Agreement, or which are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

5.         The financial covenant analyses and information set out on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

6.         Attached hereto as Schedule 3 is a list of purchasers and potential
purchasers required by Section 6.21 of the Agreement. [Insert this section if
fiscal year-end financial statements only.]

IN WITNESS WHEREOF, the undersigned have executed this Compliance Certificate as
of the ____ day of ___________________, 2008.

ENERJEX RESOURCES, INC.

 

 

By:

 

Name:

 

Title:

 

ENERJEX KANSAS, INC.

 

 

By:

 

Name:

 

Title:

 

DD ENERGY, INC.

 

 

By:

 

Name:

 

Title:

 

 

D - 2

Form of Compliance Certificate

 

--------------------------------------------------------------------------------



 

For the Quarter/Year ended__________________(“Statement Date”)

SCHEDULE 2

TO THE COMPLIANCE CERTIFICATE

($ IN 000'S)

 

 

 

D - 3

Form of Compliance Certificate

 

--------------------------------------------------------------------------------



SCHEDULE 3

TO THE COMPLIANCE CERTIFICATE

 

 

D - 4

Form of Compliance Certificate

 

--------------------------------------------------------------------------------



EXHIBIT E

COLLATERAL DOCUMENTS

The Collateral Documents securing Borrowers’ Obligations and Indebtedness to
Administrative Agent for the benefit of the Banks shall include the following,
each in form and substance satisfactory to Administrative Agent:

1.         (KANSAS) AMENDED AND RESTATED MORTGAGE, SECURITY AGREEMENT, FINANCING
STATEMENT AND ASSIGNMENT OF PRODUCTION AND REVENUES (or such other similarly
entitled documents) granting Administrative Agent a first priority security
interest in all of Borrowers’ Borrowing Base Oil and Gas Properties, and all
products and proceeds thereof.

2.         SECURITY AGREEMENT granting Administrative Agent a first priority
security interest in all of Borrowers’ personal property, and all products and
proceeds thereof.

3.         ASSIGNMENT OF NOTE, LIENS AND SECURITY INSTRUMENTS from Cornerstone
Bank to Administrative Agent for the benefit of the Banks.

4.         FINANCING STATEMENTS in connection with the Collateral Documents
described in the preceding paragraphs, in form and number satisfactory to
Administrative Agent as it may specify (including additional or supplemental
financing statements, amendments thereto, and continuation statements thereof).

5.         OTHER COLLATERAL DOCUMENTS. Such other instruments or documents as
are necessary or appropriate from time to time, in the opinion of Administrative
Agent, to perfect to the satisfaction of Administrative Agent, Administrative
Agent’s liens, security interests, and other rights in the Borrowing Base Oil
and Gas Properties and in any and all other collateral covered by or described
in (or, as evidenced by the Credit Agreement, intended to have been covered by)
any of the other Collateral Documents described above.

 

 

E- 1

 

Collateral Documents

 

--------------------------------------------------------------------------------



EXHIBIT F

FORM OF GUARANTY

THIS GUARANTY (as amended, restated, or supplemented, this “Guaranty”) is
executed effective as of July ___, 2008, by the undersigned (“Guarantor”) for
the benefit of TEXAS CAPITAL BANK, N.A., a national banking association, as a
Bank and Administrative Agent (in such latter capacity and together with its
successors and permitted assigns in such capacity the “Administrative Agent”).

RECITALS

A.        WHEREAS, ENERJEX RESOURCES, INC., a Nevada corporation, ENERJEX
KANSAS, INC. (f/k/a Midwest Energy, Inc.), a Nevada corporation, and DD ENERGY,
INC., a Nevada corporation, (collectively, “Borrowers”), Administrative Agent
and the Banks have entered into the Credit Agreement dated June __, 2008 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), together with certain other Loan Documents as defined in
the Credit Agreement.

B.        WHEREAS, Guarantor is a Subsidiary of ____________ and has agreed to
enter into this Guaranty so that Borrowers can continue to receive the benefits
of the Credit Agreement.

C.        WHEREAS, it is expressly understood among Borrowers, Guarantor, and
Administrative Agent that the execution and delivery of this Guaranty is a
condition precedent to the Banks’ obligation to extend credit or permit the
ongoing extension of credit under the Credit Agreement.

D.        WHEREAS, Guarantor may reasonably be expected to benefit directly or
indirectly from Borrowers’ execution of the Credit Agreement.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Guarantor agrees as follows:

1.         Definitions. Each capitalized term used but not defined in this
guaranty shall have the meaning given that term in the credit agreement. The
following terms shall have the following meanings as used in this guaranty:

 

“Borrowers” has the meaning given in Recital A and includes, without limitation,
all of Borrowers’ successors and assigns, any Borrower as a
debtor-in-possession, and any receiver, trustee, liquidator, conservator,
custodian, or similar party hereafter appointed for any Borrower or for all or
any portion of any Borrower’s assets pursuant to any liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar Debtor Relief Law from time to time in
effect.

“Company Indebtedness” means all obligations of any Borrower or any of its
Subsidiaries to Guarantor, whether direct, indirect, fixed, contingent,
liquidated,

 

1362188v2

 

--------------------------------------------------------------------------------



unliquidated, joint, several, or joint and several, now existing or arising
after the date of this Guaranty, due or to become due to Guarantor, or held or
to be held by Guarantor, whether created directly or acquired by assignment or
otherwise, and whether or not evidenced by written instrument including the
obligation of any Borrower to Guarantor as a subrogee of the Administrative
Agent or resulting from Guarantor’s performance under this Guaranty.

“Guaranteed Obligation” means any and all existing and future indebtedness and
liabilities of every kind, nature, and character, direct or indirect, absolute
or contingent, liquidated or unliquidated, voluntary or involuntary, of any
Borrower to the Banks or an Affiliate of any Bank arising under the Credit
Agreement and the other Loan Documents, including, the Obligations as defined in
the Credit Agreement and any premium and all interest (including, without
limitation, interest accruing before and after maturity, before and after an
Event of Default, and during the pendency of any bankruptcy, receivership
insolvency or other similar proceeding under any applicable Debtor Relief Law
(regardless whether such interest is allowed in such proceeding)), and any and
all costs, attorney and paralegal fees and expenses reasonably incurred by
Administrative Agent (a) in connection with any waiver, amendment, consent or
default under the Loan Documents, or (b) to enforce Borrowers’, Guarantor’s, or
any other obligor’s payment of any portion of the Guaranteed Obligation.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Paid in Full or Payment in Full” means that the Guaranteed Obligation is
completely paid (including principal, interest, fees and expenses), and all
commitments to lend or issue letters of credit under the Credit Agreement have
terminated, and all letters of credit have expired or have been surrendered and
canceled.

 

2.

Guaranty.

 

(a)       Guarantor hereby guarantees to Administrative Agent and the Banks
prompt payment of (i) the Guaranteed Obligation, and (ii) any and all reasonable
Attorney Costs incurred by Administrative Agent in connection with the Loan
Documents, this Guaranty, or collecting any portion of the Guaranteed
Obligation.

(b)       Upon Administrative Agent’s written demand after the occurrence and
continuation of an Event of Default, Guarantor shall promptly pay to
Administrative Agent any amount due under this Guaranty (in no event may such
payment be delivered to Administrative Agent later than 3 days after the date of
Administrative Agent’s written demand).

(c)       This is an absolute, unconditional, irrevocable and continuing
guaranty of payment (and not of collection) of the Guaranteed Obligation and the
other amounts due

 

1362188v2

F-3

 

--------------------------------------------------------------------------------



under this Guaranty, and this Guaranty will remain in effect until the
Guaranteed Obligation is Paid in Full. The circumstance that at any time or from
time to time all or any portion of the Guaranteed Obligation may be $0 (or may
have been paid in full) shall not affect Guarantor’s obligation under this
Guaranty. Guarantor may not rescind or revoke its obligations to Administrative
Agent under this Guaranty.

(d)       All amounts in cash received by Administrative Agent under this
Guaranty in respect of the Guaranteed Obligation shall be applied to the
Obligations under the Credit Agreement.

3.         Default by Borrowers. If an Event of Default exists, Guarantor shall
pay to Administrative Agent, any and all amounts then due and payable under this
Guaranty on demand and without (a) further notice of dishonor, to Guarantor, (b)
any prior notice to Guarantor of the acceptance by Administrative Agent of this
Guaranty, (c) any notice having been given to Guarantor prior to such demand of
the creating or incurring of such Indebtedness, or (d) notice of intent to
accelerate or notice of acceleration to Guarantor or Borrowers. To enforce such
payment by Guarantor it shall not be necessary for Administrative Agent to first
or contemporaneously institute suit or exhaust remedies against any Borrower or
others liable on such Indebtedness, or to enforce rights against any security or
collateral ever given to secure such Indebtedness.

 

4.         Amount of Guaranty and Consideration. The Administrative Agent’s and
the Banks’ books and records showing the amount of the Guaranteed Obligation
shall be admissible in evidence in any action or proceeding, and shall be
binding upon Guarantor and conclusive for the purpose of establishing such
amounts, absent manifest error. In consummating the transactions contemplated by
this Guaranty, Guarantor does not intend to disturb, delay, hinder, or defraud
either its present or future creditors. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
each Borrower and is familiar with the value of the security and support for the
payment and performance of the amounts due under this Guaranty. Based upon such
examination, and taking into account the fairly discounted value of Guarantor’s
contingent obligations under this Guaranty and the value of the subrogation and
contribution claims Guarantor could make in connection with this Guaranty, and
assuming each of the transactions contemplated by the Credit Agreement is
consummated and Borrowers make full use of the credit facilities thereunder, the
present realizable fair market value of the assets of Guarantor exceeds the
total obligations of Guarantor, and Guarantor is able to realize upon its assets
and pay its obligations as such obligations mature in the normal course of
business. Guarantor represents and warrants to Administrative Agent that the
value of consideration received and to be received by it is reasonably worth at
least as much as its liability under this Guaranty, and such liability may
reasonably be expected to benefit Guarantor, directly or indirectly.

 

5.         Liability for Other Indebtedness of Borrowers. If, and only if,
Guarantor becomes liable for any Indebtedness owing by Borrowers to
Administrative Agent by executing a promissory note or guaranty, by endorsement,
or otherwise, other than under this Guaranty, such liability shall not be
impaired or affected by this Guaranty and the rights of Administrative Agent
under this Guaranty shall be cumulative of any and all other rights that
Administrative Agent may ever have against Guarantor.

 

1362188v2

F-4

 

--------------------------------------------------------------------------------



 

6.         Subordination. Guarantor hereby expressly subordinates all Company
Indebtedness to the Payment in Full of the Guaranteed Obligation. Guarantor
agrees not to receive or accept any payment from any Borrower or any of its
Subsidiaries with respect to the Company Indebtedness at any time an Event of
Default exists and, in the event Guarantor receives any payment on the Company
Indebtedness in violation of the foregoing, Guarantor shall hold any such
payment in trust for the benefit of Administrative Agent and promptly turn it
over to Administrative Agent, in the form received (with any necessary
endorsements), to be applied to the Obligations under the Credit Agreement.

 

7.         Subrogation. Until the Guaranteed Obligation is Paid In Full,
Guarantor agrees that it will not assert, enforce, or otherwise exercise (a) any
right of subrogation to any of the rights or liens of Administrative Agent or
any other beneficiary against any Borrower, any of its Subsidiaries, or any
other obligor on the Guaranteed Obligation or any Collateral or other security,
or (b) any right of recourse, reimbursement, subrogation, contribution,
indemnification, or similar right against any Borrower, any of its Subsidiaries,
or any other obligor or other guarantor on all or any part of the amounts due
under this Guaranty (whether such rights in clause (a) or clause (b) arise in
equity, under contract, by statute, under common law, or otherwise).

 

 

8.

Enforceability of Guaranty; No Release.

 

(a)       This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligation or any instrument or
agreement evidencing any part of the Guaranteed Obligation, or by the existence,
validity, enforceability, perfection, or extent of any collateral securing the
Guaranteed Obligation, or by any fact or circumstance relating to the Guaranteed
Obligation which might otherwise constitute a defense to the obligations of
Guarantor under this Guaranty.

 

(b)       Guarantor agrees that the Administrative Agent may, at any time and
from time to time, and without notice to Guarantor, make any agreement with the
Borrowers or with any other Person liable on any of the Obligations or the
Guaranteed Obligation or providing collateral as security for the Obligations or
the Guaranteed Obligation, for the extension, renewal, payment, compromise,
discharge or release of the Obligations or the Guaranteed Obligation or any
collateral (in whole or in part), or for any modification or amendment of the
terms thereof or of any instrument or agreement evidencing the Obligations or
the Guaranteed Obligation or the provision of collateral, all without in any way
impairing, releasing, discharging or otherwise affecting the obligations of
Guarantor under this Guaranty, except that Guarantor’s obligation hereunder
shall not exceed the amount of its obligation contemplated hereunder as a result
of such modification or amendment.

 

(c)       Guarantor hereby agrees its obligations under the terms of this
Guaranty shall not be released, discharged, diminished, impaired, reduced or
otherwise adversely affected by any of the following: (i) Administrative Agent’s
taking or accepting of any other security or guaranty for any or all of the
Obligations or Guaranteed Obligation; (ii)

 

1362188v2

F-5

 

--------------------------------------------------------------------------------



any release, surrender, exchange, subordination or loss of any security at any
time existing in connection with any or all of the Obligations or Guaranteed
Obligation; (iii) any full or partial release of the liability of any other
obligor on the Obligations or Guaranteed Obligation; (iv) the insolvency,
becoming subject to any Debtor Relief Law, or lack of corporate or partnership
power of any Borrower, or any party at any time liable for the payment of any or
all of the Obligations or Guaranteed Obligation; (v) any renewal, extension or
rearrangement of the payment of any or all of the Obligations or Guaranteed
Obligation, either with or without notice to or consent of Guarantor, or any
adjustment, indulgence, forbearance, or compromise that may be granted or given
by Administrative Agent to any Borrower, Guarantor, or any other obligor on the
Obligations or Guaranteed Obligation; (vi) any neglect, delay, omission, failure
or refusal of Administrative Agent to take or prosecute any action for the
collection of all or any part of the Obligations or Guaranteed Obligation or to
foreclose or take or prosecute any action in connection with any instrument or
agreement evidencing or securing any or all of the Obligations or Guaranteed
Obligation; (vii) any failure of Administrative Agent to give Guarantor notice
of any of the foregoing it being understood that Administrative Agent shall not
be required to give Guarantor any notice of any kind under any circumstances
with respect to or in connection with the Obligations or Guaranteed Obligation,
other than any notice expressly required to be given to Guarantor under this
Guaranty, (viii) the act of creating the Obligations or Guaranteed Obligation,
or any part thereof, is ultra vires, or the officers creating same exceeded
their authority or violated their fiduciary duties in connection therewith; (ix)
any payment of the Obligations or Guaranteed Obligation to Administrative Agent
is held to constitute a preference under any Debtor Relief Law or if for any
other reason Administrative Agent is required to refund such payment or make
payment to someone else (and in each such instance this Guaranty shall be
reinstated in an amount equal to such payment); or (x) any discharge, release,
or other forgiveness of any Borrower’s personal liability for the payment of the
Obligations or Guaranteed Obligation, except any such discharge or release
resulting from the Payment in Full of the Obligations.

 

 

9.

Exercise of Rights and Waiver.

 

(a)       No failure by Administrative Agent to exercise, and no delay in
exercising, any right or remedy under this Guaranty shall operate as a waiver
thereof. The exercise by Administrative Agent of any right or remedy under this
Guaranty under the Loan Documents, or other instrument, or at law or in equity,
shall not preclude the concurrent or subsequent exercise of any other right or
remedy. The remedies provided in this Guaranty are cumulative and not exclusive
of any remedies provided by law or in equity. The unenforceability or invalidity
of any provision of this Guaranty shall not affect the enforceability or
validity of any other provision herein.

 

(b)       The obligations of Guarantor under this Guaranty are those of primary
obligor, and not merely as surety, and are independent of the Obligations or
Guaranteed Obligation. Guarantor waives diligence by Administrative Agent and
action on delinquency in respect of the Obligation or Guaranteed Obligation or
any part thereof, including any provisions of laws requiring Administrative
Agent to exhaust any right or

 

1362188v2

F-6

 

--------------------------------------------------------------------------------



remedy or to take any action against any Borrower, any of its Subsidiaries, any
other guarantor or any other Person before enforcing this Guaranty against
Guarantor. Guarantor hereby waives all rights by which it might be entitled to
require suit on an accrued right of action in respect of any of the Obligations
or Guaranteed Obligation or require suit against Borrowers or others, whether
arising pursuant to Section 34.02 of the Texas Business and Commerce Code, as
amended (regarding a Guarantor’s right to require Administrative Agent to sue a
Borrower on accrued right of action following a Guarantor’s written notice to
Administrative Agent), Section 17.001 of the Texas Civil Practice and Remedies
Code, as amended (allowing suit against a Guarantor without suit against a
Borrower, but precluding entry of judgment against a Guarantor prior to entry of
judgment against a Borrower), Rule 31 of the Texas Rules of Civil Procedure, as
amended (requiring Administrative Agent to join any Borrower in any suit against
a Guarantor unless judgment has been previously entered against a Borrower), or
otherwise.

 

(c)       Guarantor waives notice of acceptance of this Guaranty, notice of any
loan to which it may apply, and waives presentment, demand for payment, protest,
notice of dishonor or nonpayment of any loan, notice of intent to accelerate,
notice of acceleration, and notice of any suit or notice of the taking of other
action by Administrative Agent against Borrowers, Guarantor or any other Person
and any notice to any party liable thereon (including Guarantor).

 

10.       Stay of Acceleration. In the event that acceleration of the time for
payment of the Guaranteed Obligation is stayed, upon the insolvency, bankruptcy
or reorganization of any Borrower or any other Person, or otherwise, all such
amounts shall nonetheless be payable by such Guarantor immediately upon demand
by Administrative Agent.

 

11.       Expenses. Guarantor shall pay on demand all reasonable out-of-pocket
expenses (including reasonable Attorneys Costs of Administrative Agent) in any
way relating to the enforcement or protection of the Administrative Agent’s
rights under this Guaranty, including any incurred in the preservation,
protection or enforcement of any rights of the Administrative Agent in any case
commenced by or against Guarantor under Title 11, United States Code or any
similar or successor statute. The obligations of Guarantor under the preceding
sentence shall survive termination of this Guaranty.

 

12.       Amendments. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by
Administrative Agent and Guarantor.

13.       Reliance and Duty to Remain Informed. Guarantor confirms that it has
executed and delivered this Guaranty after reviewing the terms and conditions of
the Credit Agreement and the other Loan Documents and such other information as
it has deemed appropriate in order to make its own credit analysis and decision
to execute and deliver this Guaranty. Guarantor confirms that it has made its
own independent investigation with respect to each Borrower’s creditworthiness
and is not executing and delivering this Guaranty in reliance on any
representation or warranty by Administrative Agent as to such creditworthiness.
Guarantor expressly assumes all responsibilities to remain informed of the
financial condition of each

 

1362188v2

F-7

 

--------------------------------------------------------------------------------



Borrower and any circumstances affecting (a) Borrowers’ ability to perform under
the Loan Documents to which any Borrower is a party or (b) any collateral
securing all or any part of the Obligation or the Guaranteed Obligation.

 

14.       Change in Guarantor’s Status. Should Guarantor become insolvent, or
fail to pay its debts generally as they become due, or voluntarily seek, consent
to, or acquiesce in the benefit or benefits of any Debtor Relief Law or become a
party to (or be made the subject of) any proceeding provided for by any Debtor
Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the rights of Administrative Agent granted under this
Guaranty, then, in any such event, the Guaranteed Obligation shall be, as
between Guarantor and Administrative Agent, a fully matured, due, and payable
obligation of Guarantor to Administrative Agent (without regard to whether a
Borrower is then in Default or whether the Guaranteed Obligation, or any part
thereof is then due and owing by a Borrower to Administrative Agent), payable in
full by such Guarantor to Administrative Agent upon demand, which shall be the
estimated amount owing in respect of the contingent claim created under this
Guaranty.

 

15.       Representations and Warranties. Guarantor acknowledges that certain
representations and warranties set out in the Credit Agreement are in respect of
it, and Guarantor reaffirms that each such representation and warranty is true
and correct in all material respects. Guarantor further represents and warrants
that (a) it is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its organization, (b) it has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and (ii)
execute, deliver, and perform its obligations under this Guaranty, except to the
extent the failure to have such governmental licenses, authorizations, consents
and approvals could not reasonably be expected to have a Material Adverse
Effect, (c) the execution, delivery and performance of this Guaranty has been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (i) contravene the terms of any of its Governing
Documentation, (ii) conflict with or result in any breach or contravention of,
or the creation of any lien on any of its assets, except to the extent such
conflict could not reasonably be expected to have a Material Adverse Effect or
(iii) violate any Law, except to the extent such violation could not reasonably
be expected to have a Material Adverse Effect, (d) no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, Guarantor, except to the extent that the failure to obtain any such
approval, consent, exemption, authorization or other action by, to provided any
such notice to, or to make any such filing could not reasonably be expected to
have a Material Adverse Effect, and (e) this Guaranty has been duly executed and
delivered by Guarantor and it creates a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor, subject to Debtor Relief Laws and
general principles of equity.

 

16.       Covenants. Guarantor acknowledges that certain covenants set forth in
the Credit Agreement are in respect of it or shall be imposed upon it, and
Guarantor covenants and agrees to promptly and properly perform, observe, and
comply with each such covenant.

 

1362188v2

F-8

 

--------------------------------------------------------------------------------



17.       Offset Claims. To the extent permitted by law, the Obligations or the
Guaranteed Obligation shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense (except for the
defense of Payment in Full of the Guaranteed Obligation) of any Borrower or any
other party against Administrative Agent or against payment of the Guaranteed
Obligation, whether such offset, claim, or defense arises in connection with the
Guaranteed Obligation or otherwise. Such claims and defenses include, without
limitation, failure of consideration, breach of warranty, fraud, statute of
frauds, bankruptcy, infancy, statute of limitations, lender liability, accord
and satisfaction, and usury.

 

18.       Setoff. If and to the extent any payment is not made when due under
this Guaranty, Administrative Agent may setoff and charge from time to time any
amounts so due against any or all of Guarantor’s accounts or deposits with
Administrative Agent.

 

19.       Binding Agreement. This Guaranty is for the benefit of Administrative
Agent and its successors and assigns. Guarantor acknowledges that in the event
of an assignment of the Obligations or the Guaranteed Obligation or any part
thereof in accordance with the Credit Agreement, the rights and benefits under
this Guaranty, to the extent applicable to the Indebtedness so assigned, may be
transferred with such Indebtedness. This Guaranty is binding on Guarantor and
its successors and permitted assigns, provided that Guarantor may not assign its
rights or obligations under this Guaranty without the prior written consent of
Administrative Agent (and any attempted assignment without such consent shall be
void).

 

20.       Notices. All notices required or permitted to be given under this
Guaranty, if any, must be in writing and shall or may, as the case may be, be
given in the same manner as notice is given under the Credit Agreement as
follows:

 

If to Administrative Agent:

 

Texas Capital Bank

One Riverway, Suite 2450

Houston, Texas 77056

 

Attn:

Jonathan Gregory

 

Telephone: (713) 439-5914

 

Facsimile: (713) 439-5942

 

Electronic Mail: Jonathan.Gregory@texascapitalbank.com

 

with a copy to:

 

Porter & Hedges, L.L.P.

 

1000 Main, 36th Floor

 

Houston, Texas 77002

 

Telephone No.: (713) 226-6660

 

Facsimile No.: (713) 226-6260

 

E-mail: edelpozo@porterhedges.com

 

Attention: Ephraim del Pozo

 

 

1362188v2

F-9

 

--------------------------------------------------------------------------------



If to Guarantor:

 

                 

 

                

 

Telephone No.:

 

Facsimile No.:

 

E-mail:

 

Attention:

 

By giving at least 30 days written notice, any party to this Guaranty shall have
the right from time to time and at any time while this Guaranty is in effect to
change their respective addresses or fax numbers and each shall have the right
to specify a different address or fax number within the United States of
America. Nothing in this Section shall be construed to require any notice to
Guarantor not otherwise expressly required in this Guaranty.

 

 

21.

Reinstatement and Termination.

 

(a)       Notwithstanding anything in this Guaranty to the contrary, this
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any portion of the Obligations paid by Guarantor or
the Guaranteed Obligation is revoked, terminated, rescinded or reduced or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of a Borrower or any other Person or otherwise, as if such
payment had not been made and whether or not the Administrative Agent is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.

 

(b)       Subject to clause (a) regarding reinstatement, this Guaranty shall
terminate and be released on the date the Guaranteed Obligation is Paid In Full,
the Obligations under the Credit Agreement has been paid in full, and the
Administrative Agent’s obligations to extend credit under the Credit Agreement
have terminated.

 

22.       Governing Law. THIS GUARANTY IS TO BE CONSTRUED — AND ITS PERFORMANCE
ENFORCED — UNDER TEXAS LAW.

 

23.       Waiver of Jury Trial. THE PARTIES HERETO IRREVOCABLY AND VOLUNTARILY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM OR
CONTROVERSY BETWEEN GUARANTOR AND ADMINISTRATIVE AGENT, WHETHER ARISING IN
CONTRACT, TORT OR BY STATUTE, INCLUDING CONTROVERSIES OR CLAIMS THAT ARISE OUT
OF OR RELATE, DIRECTLY OR INDIRECTLY, TO THIS GUARANTY, OR (II) ANY OTHER LOAN
DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

1362188v2

F-10

 

--------------------------------------------------------------------------------



24.       No Oral Agreements. THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO
SHALL BE DETERMINED SOLELY FROM WRITTEN AGREEMENTS, DOCUMENTS, AND INSTRUMENTS,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO SUCH WRITINGS. THIS GUARANTY, THE CREDIT AGREEMENT, AND THE OTHER WRITTEN
LOAN DOCUMENTS EXECUTED BY ANY BORROWER, ADMINISTRATIVE AGENT OR GUARANTOR (OR
BY ANY BORROWER OR GUARANTOR FOR THE BENEFIT OF ADMINISTRATIVE AGENT) REPRESENTS
THE FINAL AGREEMENT BETWEEN BORROWERS, GUARANTOR, AND ADMINISTRATIVE AGENT AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES. THIS SECTION IS INCLUDED HEREIN PURSUANT TO SECTION 26.02 OF THE
TEXAS BUSINESS AND COMMERCE CODE, AS AMENDED FROM TIME TO TIME.

 

[Signature and acknowledgment page follows]

 

1362188v2

F-11

 

--------------------------------------------------------------------------------



This Guaranty is executed on the date set out in the acknowledgement below but
is to be effective for all purposes as of the date set out in the preamble to
this Guaranty.

GUARANTOR:

 

_____________________________

 

 

 

By:

 

Name:

 

Title:

 

 

STATE OF _________

§

§

COUNTY OF _______

§

This instrument was acknowledged before me on the ____ day of ______, 20__, by
___________________, _______________ of _________________, a _________________,
on behalf of such ______________, for the purpose and consideration therein
stated.

 

 

Notary Public, State of ____________

 

 

F- 12

 

Form of Guaranty

 

--------------------------------------------------------------------------------



EXHIBIT G

FORM OF JOINDER AGREEMENT

Reference is made to that certain Credit Agreement dated as of July ___, 2008
(as the same may be amended, supplemented, restated or otherwise modified from
time-to-time, the “Credit Agreement”; the defined terms of which are used in
herein as defined therein unless otherwise defined herein) among ENERJEX
RESOURCES, INC., a Nevada corporation, ENERJEX KANSAS, INC. (f/k/a Midwest
Energy, Inc.), a Nevada corporation and DD ENERGY, INC., a Nevada corporation,
(collectively, “Borrowers”) and TEXAS CAPITAL BANK, N.A., a national banking
association, as a Bank, LC Issuer and Administrative Agent (in such latter
capacity and together with its successors and permitted assigns in such capacity
the “Administrative Agent”), and the several banks and financial institutions
from time to time parties to the Credit Agreement (the “Banks,”). Each of the
undersigned (each a “New Borrower” and collectively, the “New Borrowers”) hereby
agrees with the Administrative Agent, the Banks and the Borrowers as follows:

1.         In accordance with Section 6.13 of the Credit Agreement, each New
Borrower hereby (a) joins the Credit Agreement as a party thereto and shall have
all the rights of a Borrower and assumes all the obligations of a Borrower under
the Credit Agreement and the other Loan Documents to which the other Borrowers
are a party, (b) agrees to be bound by the provisions of the Credit Agreement or
such other Loan Documents as if the New Borrower had been an original party to
the Credit Agreement or such other Loan Documents, and (c) confirms that, after
joining the Credit Agreement and the other Loan Documents as set forth above,
the representations and warranties set forth in the Credit Agreement and the
other Loan Documents with respect to such New Borrower are true and correct in
all material respects as of the date of this Joinder Agreement and that no
Default has occurred and is continuing. Each reference to a “Borrower” under the
Credit Agreement and all other Loan Documents shall be deemed to include each
New Borrower except to the extent the context requires reference only to another
particular Borrower.

2.         Each New Borrower represents and warrants to the Administrative Agent
and the Banks that this Joinder Agreement has been duly authorized, executed and
delivered by it by all requisite corporate, limited liability company or
partnership action and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).

3.         This Joinder Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Joinder Agreement by facsimile transmission shall be as effective as delivery of
a manually executed counterpart of this Joinder Agreement.

4.         THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS

 

1347097v2

Exhibit G – Form of Joinder Agreement

 

Credit Agreement

 

Page 1 of 4

 

--------------------------------------------------------------------------------



JOINDER AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING IN
HOUSTON OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, ADMINISTRATIVE AGENT, BORROWERS, NEW
BORROWERS AND THE BANKS CONSENT, FOR THEMSELVES AND IN RESPECT OF THEIR
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. BORROWERS, NEW
BORROWERS, THE BANKS AND ADMINISTRATIVE AGENT IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. BORROWERS, THE BANKS AND ADMINISTRATIVE AGENT WAIVE
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

5.         In case any one or more of the provisions contained in this Joinder
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Credit Agreement shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision
hereof in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). Each New Borrower shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

6.         All communications and notices hereunder shall be in writing and
given as provided in Section 10.02 of the Credit Agreement. All communications
and notices hereunder to a New Borrower shall be given to it at the address set
forth under its signature below.

7.         Each New Borrower shall cooperate with the Administrative Agent and
the Banks and execute such further instruments and documents as the
Administrative Agent and the Banks shall reasonably request to effect, to the
reasonable satisfaction of the Administrative Agent and the Banks, the purposes
of this Joinder Agreement.

8.         Concurrently with the delivery of this Joinder Agreement, (a) the New
Borrowers and the existing Borrowers shall execute and deliver to each Bank a
new Note in the principal amount of such Bank’s Commitment and (b) the New
Borrowers shall execute, complete and deliver to the Administrative Agent a
Security Agreement in the form executed by the Borrowers.

THIS JOINDER AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

1347097v2

 

Exhibit F– Form of Joinder Agreement

 

Credit Agreement

 

Page 2 of 4

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF this Joinder Agreement is made effective as of the ____ day
of _________, 20__.

[________________________],

a [________________________]

 

By: _______________________________

Name: ____________________________

Title: _____________________________

 

 

Address:

___________________________

___________________________

___________________________

 

Attention:

__________________________

Telecopy No: (____) _____-_____

 

1347097v2

 

Exhibit F– Form of Joinder Agreement

 

Credit Agreement

 

Page 3 of 4

 

--------------------------------------------------------------------------------



Acknowledged and consented effective as of _____________ __, 20__:

 

ENERJEX RESOURCES, INC.

 

By:

Name:

Title:

 

 

ENERJEX KANSAS, INC.

 

By:

Name:

Title:

 

 

– and –

 

 

DD ENERGY, INC.

 

By:

Name:

Title:

 

 

as Borrowers

 

 

TEXAS CAPITAL BANK, N.A.,

as Administrative Agent and a Bank

 

By:

Name:

Title:

 

 

 

G- 4

 

Form of Joinder Agreement

 